UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period :	November 1, 2014 — October 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 700 Fund® Annual report 10 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Important notice regarding Putnam’s privacy policy 19 Trustee approval of management contract 20 Financial statements 25 Federal tax information 96 About the Trustees 97 Officers 99 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default, and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The stock market has bounced back strongly since the correction in August, and the economy has shown resilience. In fact, the U.S. Federal Reserve, citing recent improvements in employment and wage growth, has placed the possibility of interest-rate hikes firmly on the table. One of the important takeaways from the recent rally, in our view, is that many investors have a reserve of confidence. Still, these are volatile and unpredictable times. While the Fed downplayed the impact of China’s slowdown on U.S. economic growth, there are a number of risks and opportunities in today’s market, including tepid growth in many overseas markets. In this changing environment, Putnam’s portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended October 31, 2015, as well as an outlook for the coming months. With a new year at hand, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5, and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 700 basis points (or 7.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 700 Fund Interview with your fund’s portfolio manager Bob, what was the investment environment like during the 12 - month reporting period ended October31, 2015? It was a mixed investment climate overall, highlighted by extreme bouts of volatility in the equity markets during the final three months of the period amid global concerns about decelerating economic activity in China. In its entirety, the 12-month period could also be seen as one with two disparate halves. During the first six months of the period, solid upticks in some markets were briefly interrupted by downturns, which were then often followed by rebounds to new highs. By comparison, the final six months of the period, and August, September, and October in particular, were marked by significant volatility in the global equity markets. For the full 12-month period, global equities, as measured by the U.S. dollar-denominated MSCI World Index, returned 1.77%. Three issues seemed to be the key contributors to the volatility in the first half of the fiscal period: weak oil prices, the effects of a strengthening U.S. dollar on the earnings of some large multinational companies, and the ever-present fears of short-term interest-rate hikes by the Federal Reserve. These issues remained part of the background as concerns about Greece’s debt crisis and China’s economic slowdown contributed to greater volatility in the second half of the period. These multiple sources of risk, however, did not This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/15. See pages 3, 4, and 12–14 for additional fund performance information. Index descriptions can be found on page 18. Absolute Return 700 Fund 5 derail the U.S. expansion or gradual improvement in Europe. Amid these conditions, U.S. equity markets over the full 12-month period advanced modestly. Many international markets did not fare as well, although developed markets fared much better than emerging markets over the past 12months. Economic growth in many emerging Allocations are shown as a percentage of the fund’s net assets as of 10/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or by the use of derivatives. 6 Absolute Return 700 Fund markets continued to decelerate, and stock performance declined in U.S.-dollar terms. Equity performance in the second half of the period was mostly negative across all world markets, although markets did enjoy a rebound in October. During the third quarter, volatility, as measured by the VIX Index, rose to its highest level since October2011 while the S&P 500 Index declined -6.4% and the MSCI World Index fell -8.5%. The primary causes were, first, the selloff in China’s stock exchanges; second, the drop in commodity prices, including oil in particular; and third, the devaluation of the yuan. Emerging-market and growth stocks were hardest hit by this decline. In the fixed-income arena, geopolitical uncertainty, combined with falling energy prices, weaker economic growth abroad, and relatively high yields in the United States versus other global regions, fueled demand for longer-term U.S. bonds, helping to support bond prices. Higher-quality debt securities outperformed higher-yielding, noninvestment-grade debt during the This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/15. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 700 Fund 7 period. While rate-sensitive assets, as measured by the Barclays U.S. Aggregate Bond Index, produced a gain of nearly 2% for the 12-month period, they too experienced notable volatility. Would you please summarize the fund’s overall investment strategy? Putnam Absolute Return 700 Fund seeks to earn a positive total return that exceeds the return of U.S. Treasury bills by 7% on an annualized basis over a reasonable time period [generally at least three years or more] regardless of market conditions. We seek to do this by utilizing both directional and non-directional strategies. Directional strategies look to capitalize on opportunities in global markets based on our assessment of broad market trends. The trends may involve either positive or negative market movements. Non-directional strategies seek to add value regardless of global market trends. We shift the composition of the portfolio’s risk between directional and non-directional strategies based on our active views of the relative potential of these approaches. In addition, the portfolio’s total risk is adjusted based on our outlook and current market conditions. We use a variety of tools to implement our investment process as we seek to manage various global risks. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 700 Fund How did directional strategies influence the fund’s performance during the 12 - month reporting period? Positioning within directional market risks added value during the reporting period. The fund’s U.S. low-volatility strategy, which emphasizes stocks that have been less volatile than the overall market, benefited from positive returns in domestic equities. The fund’s exposure to interest-rate risk also contributed, aided by a significant decline in rates during the period’s first half. For example, the yield on the benchmark 10-year U.S. Treasury fell from 2.36% at the start of the period to 1.64% at the beginning of February, its low for the period. Rates moved higher during the remainder of the period, but not enough to offset the solid contribution from our interest-rate strategy. Commodity positioning was the biggest directional contributor for the period, as commodity prices fell substantially. As a result, our short position in the asset class, which was designed to benefit from downward movement in certain commodities indexes, also worked in the fund’s favor. How did non - directional strategies perform during the period? A variety of non-directional strategies performed well and provided a further boost to the fund’s return. Elsewhere, our global fixed-income alpha strategy, which looks for opportunities in securitized market sectors such as mortgage credit and prepayment-sensitive areas, was also productive. Regional equity long/short trades, currency positioning, and commodity alpha strategies, which targeted some of the rare opportunities for outperformance in the commodities complex, were also positive contributors over the reporting period. Which strategies didn’t work as well? There were a few strategies that did not work well within the categories mentioned ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 700 Fund 9 above, though none underperformed enough to offset strength elsewhere. As an example, a long/short U.S. equity strategy that incorporates fundamental research from Putnam’s equity analysts was one notable detractor. It partially offset the positive overall contribution from our stock-selection strategies. How did you use derivatives during the period? We used a variety of derivatives to reduce volatility and, in some cases, to enhance returns. Many of the derivative positions supported our non-directional strategies. We utilized futures and interest-rate swaps to efficiently gain exposure to certain markets, manage market risk, and hedge the prepayment and interest-rate risks associated with the fund’s fixed-income holdings. We employed options to hedge against changes in the values of certain equities held by the fund. Lastly, we utilized total return swaps to help manage exposure to specific securities or baskets of securities. What is your outlook for the investment environment as we head toward 2016? We are more optimistic about the current state of U.S. economic growth. In addition, we do not think that the Chinese economy is in the process of imploding; rather we think it possible for China to see annualized economic growth in the 5% to 7% range. Also, we believe accommodative monetary policies in the eurozone and Japan could continue to be supportive in those regions. On the whole, we view the third quarter’s pullback in equity prices as a useful correction that presented attractive buying opportunities. While potential headwinds and volatility remain, our outlook continues to call for a tactical tilt toward equity and credit risk, in particular high-yield bonds. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch, Robert J. Schoen, and Jason R. Vaillancourt, CFA. 10 Absolute Return 700 Fund IN THE NEWS Global merger-and-acquisition (M&A) activity has rocketed to record levels. On November2, 2015, the $3.93 trillion record set in 2007 was broken, as year-to-date M&A tracked by Dealogic moved higher on the back of Visa’s plans to buy Visa Europe for $23 billion. The historically high level of activity has been driven by increasingly larger deals. Citing S&P Capital IQ, Business Insider pointed out in April that 7 of the 10 biggest M&A transactions in the wake of the 2008 financial crisis had all been announced within the previous 16months. We believe a key question for investors is whether high M&A levels are good or bad for markets. From one perspective, fewer industry players may appear likely to reduce healthy market competition and dynamism. On the other hand, bargaining and pricing power that come with larger economies of scale could benefit consumers in every sector —from health care and technology to energy and consumer staples. Absolute Return 700 Fund 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 46.69% 38.25% 39.12% 39.12% 39.36% 39.36% 41.34% 36.40% 43.78% 49.05% 49.35% 48.91% Annual average 5.75 4.84 4.93 4.93 4.96 4.96 5.18 4.63 5.44 5.99 6.03 5.98 5 years 25.86 18.62 21.26 19.26 21.31 21.31 22.87 18.57 24.36 27.52 27.78 27.41 Annual average 4.71 3.47 3.93 3.59 3.94 3.94 4.20 3.46 4.46 4.98 5.02 4.96 3 years 13.67 7.13 11.15 8.15 11.21 11.21 12.03 8.11 12.85 14.58 14.81 14.48 Annual average 4.36 2.32 3.59 2.65 3.60 3.60 3.86 2.63 4.11 4.64 4.71 4.61 1 year 4.04 –1.94 3.18 –1.71 3.24 2.26 3.55 –0.07 3.84 4.25 4.39 4.25 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 12Absolute Return 700 Fund Comparative index returns For periods ended 10/31/15 BofA Merrill Lynch Barclays U.S. Treasury U.S. Aggregate Bill Index Bond Index S&P 500 Index Life of fund 1.00% 33.55% 179.10% Annual average 0.15 4.31 16.15 5 years 0.52 16.07 95.37 Annual average 0.10 3.03 14.33 3 years 0.26 5.02 56.89 Annual average 0.09 1.65 16.20 1 year 0.08 1.96 5.20 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $13,912 and $13,936, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,640. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $14,378, $14,905, $14,935, and $14,891, respectively. Absolute Return 700 Fund 13 Fund price and distribution information For the 12-month period ended 10/31/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.186 $0.095 $0.102 $0.132 $0.158 $0.224 $0.230 $0.222 Capital gains Long-term gains 0.571 0.571 0.571 0.571 0.571 0.571 0.571 0.571 Short-term gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/14 $12.71 $13.49 $12.44 $12.44 $12.52 $12.97 $12.57 $12.78 $12.77 $12.74 10/31/15 12.45 13.21 12.16 12.16 12.25 12.69 12.31 12.51 12.51 12.47 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 42.92% 34.70% 35.69% 35.69% 35.81% 35.81% 37.77% 32.95% 40.16% 45.23% 45.53% 45.09% Annual average 5.42 4.50 4.61 4.61 4.63 4.63 4.85 4.30 5.11 5.67 5.70 5.65 5 years 23.59 16.49 19.11 17.11 19.06 19.06 20.61 16.39 22.20 25.35 25.60 25.23 Annual average 4.33 3.10 3.56 3.21 3.55 3.55 3.82 3.08 4.09 4.62 4.66 4.60 3 years 10.28 3.94 7.76 4.76 7.72 7.72 8.64 4.84 9.54 11.18 11.40 11.07 Annual average 3.32 1.30 2.52 1.56 2.51 2.51 2.80 1.59 3.08 3.60 3.66 3.56 1 year 1.52 –4.31 0.80 –3.98 0.77 –0.18 1.09 –2.45 1.39 1.82 1.87 1.81 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. 14 Absolute Return 700 Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/14 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% 0.92% 0.99% Annualized expense ratio for the six-month period ended 10/31/15*† 1.25% 2.00% 2.00% 1.75% 1.50% 0.99% 0.92% 1.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. † Includes a decrease of 0.08% from annualizing the performance fee adjustment for the six months ended 10/31/15. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2015, to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.30 $10.06 $10.07 $8.81 $7.56 $4.99 $4.64 $5.05 Ending value (after expenses) $1,000.80 $995.90 $996.70 $998.40 $999.20 $1,001.60 $1,001.60 $1,001.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Absolute Return 700 Fund 15 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2015, use the following calculation method. To find the value of your investment on May 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.36 $10.16 $10.16 $8.89 $7.63 $5.04 $4.69 $5.09 Ending value (after expenses) $1,018.90 $1,015.12 $1,015.12 $1,016.38 $1,017.64 $1,020.21 $1,020.57 $1,020.16 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 16 Absolute Return 700 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their Absolute Return 700 Fund 17 properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2015, Putnam employees had approximately $502,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 Absolute Return 700 Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Absolute Return 700 Fund 19 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-­management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by 20 Absolute Return 700 Fund competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. Absolute Return 700 Fund21 These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. In addition, Putnam Management contractually agreed to waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, any applicable performance-based upward or downward adjustments to the fund’s base management fee, brokerage, interest, taxes, investment-­related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 1.10% of its average net assets through at least February 28, 2017. During its fiscal year ending in 2015, your fund’s expenses were not reduced as a result of this expense limitation. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years 22 Absolute Return 700 Fund information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return, its performance relative Absolute Return 700 Fund 23 to its benchmark and its targeted return over the one-year, three-year and five-year periods ended December 31, 2014. The fund seeks to achieve its targeted annual return over a reasonable period of time, generally at least three years or more, and the fund’s performance is not necessarily expected to match its targeted annual return over shorter periods. Over the one-year, three-year and five-year periods, your fund’s class A shares’ gross return was positive and exceeded the return of its benchmark. Your fund’s class A shares’ gross return exceeded the fund’s targeted annual return, which is the return of its benchmark plus 700 basis points, over the one-year and three-year periods and trailed its targeted annual return over the five-year period. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-­management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 24 Absolute Return 700 Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 700 Fund 25 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Absolute Return 700 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Absolute Return 700 Fund (the “fund”) at October 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 11, 2015 26 Absolute Return 700 Fund The fund’s portfolio 10/31/15 COMMON STOCKS (40.3%)* Shares Value Basic materials (1.3%) Airgas, Inc. 10,500 $1,009,680 AP Thailand PCL NVDR (Thailand) 4,712,200 794,917 Bemis Co., Inc. 19,500 892,710 China Lesso Group Holdings, Ltd. (China) 2,194,000 1,776,744 Hyosung Corp. (South Korea) 24,428 2,488,510 Koza Altin Isletmeleri AS (Turkey) 140,227 788,122 Lee & Man Paper Manufacturing, Ltd. (China) 465,000 289,181 Mondi PLC (South Africa) 11,233 259,605 PTT Global Chemical PCL (Thailand) 1,729,800 2,711,362 Sherwin-Williams Co. (The) 5,800 1,547,614 Soulbrain Co., Ltd. (South Korea) 25,672 892,933 WestRock Co. 88,300 4,747,008 Capital goods (2.6%) Allison Transmission Holdings, Inc. 79,200 2,273,040 Avery Dennison Corp. 37,800 2,455,866 Boeing Co. (The) 32,300 4,782,661 Deere & Co. 74,100 5,779,800 General Dynamics Corp. 48,000 7,131,840 Orbital ATK, Inc. 15,300 1,309,986 S&T Motiv Co., Ltd. (South Korea) 16,648 1,058,025 Staples, Inc. 407,000 5,286,930 TransDigm Group, Inc. † 9,900 2,176,515 Waste Management, Inc. 86,000 4,623,360 Communication services (1.5%) AT&T, Inc. 92,300 3,092,973 China Mobile, Ltd. (China) 544,500 6,477,445 Chunghwa Telecom Co., Ltd. (Taiwan) 229,000 701,736 Globe Telecom, Inc. (Philippines) 39,930 1,936,598 Mobile Telesystems OJSC ADR (Russia) 95,789 673,397 Mobile TeleSystems PJSC (Russia) † 164,268 535,937 SBA Communications Corp. Class A † 2,900 345,158 Verizon Communications, Inc. 170,217 7,979,773 Conglomerates (0.2%) Sistema JSFC GDR (Russia) 366,737 2,543,095 Consumer cyclicals (5.0%) ANTA Sports Products, Ltd. (China) 547,000 1,525,832 Automatic Data Processing, Inc. 88,000 7,655,120 Barloworld, Ltd. (South Africa) 320,475 1,809,231 Belle International Holdings, Ltd. (China) 1,768,000 1,715,479 Carter’s, Inc. 10,700 972,416 China Dongxiang Group Co., Ltd. (China) 2,738,000 693,754 CJ E&M Corp. (South Korea) † 17,963 1,314,338 Clorox Co. (The) 13,500 1,646,190 CVC Brasil Operadora e Agencia de Viagens SA (Brazil) 131,300 497,071 Absolute Return 700 Fund 27 COMMON STOCKS (40.3%)* cont. Shares Value Consumer cyclicals cont. Cyfrowy Polsat SA (Poland) † 139,536 $898,933 Discovery Communications, Inc. Class C † 44,600 1,227,392 Dollar General Corp. 60,600 4,106,862 FactSet Research Systems, Inc. 6,200 1,085,744 Gartner, Inc. † 13,600 1,233,112 Harley-Davidson, Inc. 6,800 336,260 Lear Corp. 3,700 462,722 Lewis Group, Ltd. (South Africa) 166,875 721,489 LF Corp. (South Korea) 24,317 674,451 Liberty Media Corp. † 5,800 227,070 Macy’s, Inc. 72,900 3,716,442 Morningstar, Inc. 3,100 254,541 Net 1 UEPS Technologies, Inc. (South Africa) † 73,442 1,250,717 NIKE, Inc. Class B 68,100 8,923,143 Omnicom Group, Inc. 78,472 5,879,122 PayPal Holdings, Inc. † 24,200 871,442 Pier 1 Imports, Inc. 212,298 1,575,251 Rollins, Inc. 21,000 563,220 Scripps Networks Interactive Class A 55,995 3,364,180 Target Corp. 90,900 7,015,662 Thomson Reuters Corp. (Canada) 37,200 1,525,944 Thor Industries, Inc. 16,200 876,096 Tongaat Hulett, Ltd. (South Africa) 73,164 625,646 Top Glove Corp. Bhd (Malaysia) 1,004,700 2,214,498 Truworths International, Ltd. (South Africa) 235,328 1,589,943 Vantiv, Inc. Class A † 25,700 1,288,855 Wal-Mart Stores, Inc. 39,000 2,232,360 Consumer staples (4.6%) Altria Group, Inc. 150,331 9,090,516 Amorepacific Group (South Korea) 18,570 2,600,876 Arca Continental SAB de CV (Mexico) 266,323 1,701,179 Bunge, Ltd. 25,000 1,824,000 Colgate-Palmolive Co. 79,000 5,241,650 ConAgra Foods, Inc. 59,800 2,424,890 Dunkin’ Brands Group, Inc. 69,700 2,886,277 Grape King Bio, Ltd. (Taiwan) 405,000 2,215,520 Gruma SAB de CV Class B (Mexico) 194,488 2,984,823 JBS SA (Brazil) 650,751 2,404,533 Kraft Heinz Co. (The) 89,800 7,001,706 Kroger Co. (The) 178,800 6,758,640 KT&G Corp. (South Korea) 34,493 3,447,096 LG Household & Health Care, Ltd. (South Korea) 4,014 3,321,360 McDonald’s Corp. 71,268 7,999,833 New Oriental Education & Technology Group, Inc. ADR (China) 46,608 1,282,186 Pinnacle Foods, Inc. 55,600 2,450,848 Sao Martinho SA (Brazil) 44,401 511,529 28 Absolute Return 700 Fund COMMON STOCKS (40.3%)* cont. Shares Value Energy (2.2%) Bangchak Petroleum PCL (The) (Thailand) 1,841,800 $1,864,196 Columbia Pipeline Group, Inc. 118,400 2,459,168 Exxon Mobil Corp. 163,431 13,522,281 Occidental Petroleum Corp. 105,900 7,893,786 Schlumberger, Ltd. 31,000 2,422,960 Tambang Batubara Bukit Asam Persero Tbk PT (Indonesia) 2,268,200 1,202,588 Thai Oil PCL (Thailand) 1,021,400 1,557,910 Tupras Turkiye Petrol Rafinerileri AS (Turkey) † 55,758 1,472,374 Financials (8.6%) Allied World Assurance Co. Holdings AG 38,600 1,403,496 American Capital Agency Corp. R 205,700 3,667,631 American Financial Group, Inc. 13,700 989,003 Annaly Capital Management, Inc. R 461,700 4,593,915 Apple Hospitality REIT, Inc. R 28,600 563,992 Aspen Insurance Holdings, Ltd. 17,000 826,370 Assurant, Inc. 31,700 2,584,501 Banco Bradesco SA ADR (Brazil) 522,227 2,840,915 Bank of Chongqing Co., Ltd. (China) 1,196,000 893,485 Bank of Communications Co., Ltd. (China) 734,000 540,271 Bank Tabungan Negara Persero Tbk PT (Indonesia) 8,361,500 719,702 Berkshire Hathaway, Inc. Class B † 58,934 8,016,203 BS Financial Group, Inc. (South Korea) 109,851 1,343,733 Capital One Financial Corp. 87,900 6,935,310 CBOE Holdings, Inc. 25,000 1,676,000 Chimera Investment Corp. R 78,800 1,109,504 China Cinda Asset Management Co., Ltd. (China) 6,485,000 2,515,530 China Construction Bank Corp. (China) 2,697,000 1,944,607 China Merchants Bank Co., Ltd. (China) 1,315,000 3,429,777 Chongqing Rural Commercial Bank Co., Ltd. (China) 4,033,000 2,525,076 CITIC, Ltd. (China) 931,000 1,731,707 Citizens Financial Group, Inc. 33,200 806,760 CTBC Financial Holding Co., Ltd. (Taiwan) 5,364,000 2,934,453 DAMAC Properties Dubai Co. PJSC (United Arab Emirates) † 3,509,590 2,835,687 Dubai Islamic Bank PJSC (United Arab Emirates) 540,122 950,461 Endurance Specialty Holdings, Ltd. 11,300 713,369 Everest Re Group, Ltd. 7,086 1,261,095 First Niagara Financial Group, Inc. 106,900 1,106,415 Fubon Financial Holding Co., Ltd. (Taiwan) 482,000 776,147 HCP, Inc. R 72,300 2,689,560 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 63,556 1,891,174 Itau Unibanco Holding SA ADR (Preference) (Brazil) 462,267 3,166,529 JB Financial Group Co., Ltd. (South Korea) 157,680 819,280 Krungthai Card PCL (Thailand) 345,000 967,562 Liberty Holdings, Ltd. (South Africa) 234,727 2,293,243 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 496,048 686,511 MFA Financial, Inc. R 103,400 715,528 MMI Holdings, Ltd. (South Africa) 863,658 1,564,667 Absolute Return 700 Fund29 COMMON STOCKS (40.3%)* cont. Shares Value Financials cont. Moscow Exchange MICEX-RTS OAO (Russia) † 2,364,074 $3,326,611 New York Community Bancorp, Inc. 149,000 2,461,480 People’s Insurance Co. Group of China, Ltd. (China) 5,633,000 3,003,572 PNC Financial Services Group, Inc. 64,100 5,785,666 Porto Seguro SA (Brazil) 50,751 425,453 ProAssurance Corp. 10,600 561,376 Rayonier, Inc. R 56,500 1,279,725 RenaissanceRe Holdings, Ltd. 7,654 839,108 RMB Holdings, Ltd. (South Africa) 143,771 700,139 Sberbank PJSC ADR (Russia) 417,487 2,551,053 Shin Kong Financial Holding Co., Ltd. (Taiwan) 11,019,597 2,630,603 SLM Corp. † 180,500 1,274,330 Starwood Property Trust, Inc. R 87,400 1,755,866 Taishin Financial Holding Co., Ltd. (Taiwan) 6,595,000 2,573,572 TFS Financial Corp. 15,300 268,668 Turkiye Sinai Kalkinma Bankasi AS (Turkey) 1,079,318 569,998 Two Harbors Investment Corp. R 21,300 180,198 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 73,500 834,571 Validus Holdings, Ltd. 23,200 1,027,760 Wells Fargo & Co. 200,780 10,870,229 XL Group PLC 120,000 4,569,600 Health care (4.5%) AmerisourceBergen Corp. 63,700 6,147,687 Bio-Rad Laboratories, Inc. † 4,300 599,764 C.R. Bard, Inc. 20,273 3,777,874 Cardinal Health, Inc. 20,728 1,703,842 DaVita HealthCare Partners, Inc. † 42,900 3,325,179 Eli Lilly & Co. 94,015 7,668,804 Hologic, Inc. † 156,000 6,062,160 Johnson & Johnson 114,985 11,616,935 Mednax, Inc. † 15,800 1,113,426 Merck & Co., Inc. 155,227 8,484,708 Pfizer, Inc. 295,400 9,990,428 Richter Gedeon Nyrt (Hungary) 162,042 2,703,041 Valeant Pharmaceuticals International, Inc. † 11,542 1,082,293 Technology (7.1%) Accenture PLC Class A 26,000 2,787,200 Amdocs, Ltd. 30,300 1,804,971 Analog Devices, Inc. 21,400 1,286,568 Apple, Inc. 60,605 7,242,298 Black Knight Financial Services, Inc. Class A † 13,200 475,596 Cisco Systems, Inc. 323,100 9,321,435 Computer Sciences Corp. 28,500 1,897,815 DST Systems, Inc. 26,600 3,249,190 eBay, Inc. † 245,700 6,855,030 EMC Corp. 270,800 7,100,376 30 Absolute Return 700 Fund COMMON STOCKS (40.3%)* cont. Shares Value Technology cont. Fidelity National Information Services, Inc. 25,100 $1,830,292 Fiserv, Inc. † 31,700 3,059,367 Genpact, Ltd. † 29,100 721,098 Gentex Corp. 58,800 963,732 Hon Hai Precision Industry Co., Ltd. (Taiwan) 554,000 1,468,951 Innolux Corp. (Taiwan) 7,432,000 2,486,750 Intuit, Inc. 44,900 4,374,607 L-3 Communications Holdings, Inc. 39,800 5,030,720 Leidos Holdings, Inc. 17,000 893,690 Maxim Integrated Products, Inc. 171,000 7,007,580 Microsoft Corp. 25,023 1,317,211 Motorola Solutions, Inc. 3,600 251,892 NetApp, Inc. 62,000 2,108,000 NetEase, Inc. ADR (China) 21,599 3,121,703 Paychex, Inc. 105,600 5,446,848 Pegatron Corp. (Taiwan) 1,176,000 2,861,258 Samsung Electronics Co., Ltd. (South Korea) 3,688 4,417,824 Shanda Games, Ltd. ADR (China) † 72,095 496,735 Shin Zu Shing Co., Ltd. (Taiwan) 211,000 677,819 Silicon Works Co., Ltd. (South Korea) 12,911 382,991 SK Hynix, Inc. (South Korea) 109,306 2,920,035 Synopsys, Inc. † 29,000 1,449,420 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 113,667 2,496,127 Tencent Holdings, Ltd. (China) 111,400 2,090,663 WNS Holdings, Ltd. ADR (India) † 63,422 2,160,788 Transportation (1.1%) Bangkok Expressway PCL (Thailand) 680,800 689,079 China Southern Airlines Co., Ltd. (China) 904,000 764,435 Expeditors International of Washington, Inc. 10,100 502,879 OHL Mexico SAB de CV (Mexico) † 454,815 601,086 TAV Havalimanlari Holding AS (Turkey) 62,779 492,965 Turk Hava Yollari AO (Turkey) † 865,458 2,554,876 United Parcel Service, Inc. Class B 74,499 7,674,887 Yangzijiang Shipbuilding Holdings, Ltd. (China) 3,344,800 2,971,872 Utilities and power (1.6%) American Electric Power Co., Inc. 19,700 1,116,005 American Water Works Co., Inc. 19,000 1,089,840 Entergy Corp. 66,200 4,512,192 Hawaiian Electric Industries, Inc. 15,700 459,382 Huadian Power International Corp., Ltd. (China) 2,946,000 2,152,333 Huaneng Power International, Inc. (China) 2,460,000 2,664,237 Korea Electric Power Corp. (South Korea) 79,278 3,569,328 Southern Co. (The) 157,800 7,116,780 Total common stocks (cost $567,316,776) Absolute Return 700 Fund 31 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (36.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.1%) Government National Mortgage Association Pass-Through Certificates 4.687s, June 20, 2045 $185,100 $205,816 4.654s, June 20, 2045 794,825 883,152 4.554s, May 20, 2045 404,570 447,462 4.524s, June 20, 2065 418,700 461,714 4.516s, June 20, 2045 391,231 431,194 4.468s, May 20, 2065 798,674 877,117 4.413s, June 20, 2065 195,879 214,904 3 1/2s, TBA, November 1, 2045 12,000,000 12,576,563 U.S. Government Agency Mortgage Obligations (35.8%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, January 1, 2038 1,835,530 2,068,276 5 1/2s, TBA, December 1, 2045 1,000,000 1,116,563 5 1/2s, TBA, November 1, 2045 1,000,000 1,117,188 4 1/2s, TBA, November 1, 2045 3,000,000 3,250,781 4s, with due dates from May 1, 2044 to June 1, 2044 1,763,627 1,890,087 3 1/2s, June 1, 2042 706,897 740,419 3 1/2s, TBA, December 1, 2045 28,000,000 29,079,532 3 1/2s, TBA, November 1, 2045 28,000,000 29,144,063 3s, with due dates from January 1, 2043 to February 1, 2043 2,448,005 2,480,326 3s, TBA, December 1, 2045 220,000,000 221,907,818 3s, TBA, November 1, 2045 220,000,000 222,389,068 Total U.S. government and agency mortgage obligations (cost $532,230,109) MORTGAGE-BACKED SECURITIES (13.0%)* Principal amount Value Agency collateralized mortgage obligations (7.9%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 16.445s, 2034 $341,624 $455,535 IFB Ser. 3232, Class KS, IO, 6.104s, 2036 557,589 85,032 IFB Ser. 4104, Class S, IO, 5.904s, 2042 803,892 182,701 IFB Ser. 3116, Class AS, IO, 5.904s, 2034 401,749 15,565 IFB Ser. 4087, Class SA, IO, 5.854s, 2039 7,508,773 927,289 IFB Ser. 3852, Class NT, 5.804s, 2041 1,908,911 2,012,718 Ser. 3687, Class CI, IO, 5s, 2038 1,446,463 202,447 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,585,032 282,611 Ser. 4462, IO, 4s, 2045 2,686,511 545,792 Ser. 4462, Class KI, IO, 4s, 2045 7,146,138 1,296,881 Ser. 4355, Class DI, IO, 4s, 2044 6,786,071 796,685 Ser. 4193, Class PI, IO, 4s, 2043 3,715,360 588,892 Ser. 4121, Class MI, IO, 4s, 2042 4,345,816 1,002,145 Ser. 4116, Class MI, IO, 4s, 2042 3,811,697 720,921 Ser. 4213, Class GI, IO, 4s, 2041 2,709,849 407,290 Ser. 3996, Class IK, IO, 4s, 2039 5,092,590 655,473 Ser. 4013, Class AI, IO, 4s, 2039 5,980,526 692,042 Ser. 4305, Class KI, IO, 4s, 2038 9,571,906 1,004,380 32 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (13.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 304, Class C53, IO, 4s, 2032 $2,588,900 $410,315 Ser. 4369, Class IA, IO, 3 1/2s, 2044 1,855,590 341,979 Ser. 311, IO, 3 1/2s, 2043 2,450,788 508,539 Ser. 303, Class C18, IO, 3 1/2s, 2043 4,997,838 1,004,351 Ser. 303, Class C19, IO, 3 1/2s, 2043 3,419,408 666,884 Ser. 4150, IO, 3 1/2s, 2043 3,912,946 790,263 Ser. 304, Class C22, IO, 3 1/2s, 2042 3,281,028 642,402 Ser. 4141, Class IM, IO, 3 1/2s, 2042 3,724,323 642,230 Ser. 4141, Class IQ, IO, 3 1/2s, 2042 1,844,914 313,185 Ser. 4121, Class AI, IO, 3 1/2s, 2042 6,749,125 1,287,996 Ser. 4122, Class CI, IO, 3 1/2s, 2042 5,877,818 772,375 Ser. 4136, Class IW, IO, 3 1/2s, 2042 3,771,413 536,213 Ser. 4166, Class PI, IO, 3 1/2s, 2041 2,886,376 446,234 Ser. 4097, Class PI, IO, 3 1/2s, 2040 5,040,443 633,785 Ser. 304, IO, 3 1/2s, 2027 1,696,004 183,558 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,256,785 134,174 Ser. 4150, Class DI, IO, 3s, 2043 3,357,186 427,517 Ser. 4158, Class TI, IO, 3s, 2042 6,604,602 824,254 Ser. 4165, Class TI, IO, 3s, 2042 7,500,064 890,258 Ser. 4134, Class PI, IO, 3s, 2042 8,578,349 1,060,713 Ser. 4183, Class MI, IO, 3s, 2042 2,506,761 296,048 Ser. 4206, Class IP, IO, 3s, 2041 5,263,460 639,931 Ser. 4433, Class DI, IO, 3s, 2032 8,032,264 860,737 Ser. 4179, Class EI, IO, 3s, 2030 6,010,924 644,672 Ser. 304, Class C45, IO, 3s, 2027 2,685,379 279,341 Ser. 3939, Class EI, IO, 3s, 2026 5,297,724 441,566 FRB Ser. T-8, Class A9, IO, 0.469s, 2028 178,778 2,458 FRB Ser. T-59, Class 1AX, IO, 0.272s, 2043 427,387 5,125 Ser. T-48, Class A2, IO, 0.212s, 2033 640,960 6,134 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.515s, 2035 64,104 106,091 IFB Ser. 05-122, Class SE, 22.411s, 2035 166,302 244,887 IFB Ser. 11-4, Class CS, 12.506s, 2040 929,112 1,134,572 IFB Ser. 13-81, Class QS, IO, 6.003s, 2041 2,527,123 376,206 IFB Ser. 13-103, Class SK, IO, 5.723s, 2043 1,268,027 327,230 IFB Ser. 13-101, Class SE, IO, 5.703s, 2043 4,015,982 989,739 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.197s, 2025 1,198,000 1,186,020 Ser. 397, Class 2, IO, 5s, 2039 46,991 8,529 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.747s, 2025 253,000 248,598 Ser. 15-4, Class IO, IO, 4 1/2s, 2045 2,820,451 571,706 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,869,016 223,516 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.197s, 2025 989,000 940,566 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.197s, 2025 206,000 195,812 Absolute Return 700 Fund 33 MORTGAGE-BACKED SECURITIES (13.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 421, Class C6, IO, 4s, 2045 $4,529,361 $872,156 Ser. 14-47, Class IP, IO, 4s, 2044 8,902,879 1,156,395 Ser. 418, Class C24, IO, 4s, 2043 4,552,251 932,785 Ser. 13-44, Class PI, IO, 4s, 2043 1,227,993 182,472 Ser. 12-124, Class UI, IO, 4s, 2042 4,776,029 916,998 Ser. 12-118, Class PI, IO, 4s, 2042 4,596,667 858,819 Ser. 13-11, Class IP, IO, 4s, 2042 4,828,744 827,458 Ser. 12-96, Class PI, IO, 4s, 2041 1,194,582 187,084 Ser. 12-40, Class MI, IO, 4s, 2041 2,894,729 451,459 Ser. 12-22, Class CI, IO, 4s, 2041 4,215,477 641,958 Ser. 12-62, Class MI, IO, 4s, 2041 3,797,137 558,354 Ser. 409, Class C16, IO, 4s, 2040 560,888 101,254 Ser. 14-95, Class TI, IO, 4s, 2039 5,824,325 757,162 Ser. 12-104, Class HI, IO, 4s, 2027 5,617,544 746,945 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 2,237,820 321,150 Ser. 418, Class C15, IO, 3 1/2s, 2043 8,042,818 1,591,128 Ser. 417, Class C24, IO, 3 1/2s, 2042 2,911,456 607,097 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 6,862,974 1,322,273 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 3,184,019 365,939 Ser. 14-10, IO, 3 1/2s, 2042 3,182,695 426,669 Ser. 12-101, Class PI, IO, 3 1/2s, 2040 3,149,344 344,957 Ser. 14-76, IO, 3 1/2s, 2039 7,745,264 967,291 Ser. 12-110, Class BI, IO, 3 1/2s, 2039 4,077,706 435,961 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 3,874,963 672,306 Ser. 417, Class C19, IO, 3 1/2s, 2033 3,153,495 463,785 Ser. 78, Class KI, IO, 3 1/2s, 2027 1,669,058 208,525 Ser. 12-53, Class BI, IO, 3 1/2s, 2027 2,985,998 352,198 Ser. 12-151, Class PI, IO, 3s, 2043 2,955,824 375,981 Ser. 13-8, Class NI, IO, 3s, 2042 5,231,509 638,052 Ser. 6, Class BI, IO, 3s, 2042 6,192,613 597,587 Ser. 13-35, Class IP, IO, 3s, 2042 3,006,339 315,431 Ser. 13-23, Class PI, IO, 3s, 2041 3,926,276 331,221 Ser. 13-31, Class NI, IO, 3s, 2041 5,608,762 487,065 Ser. 13-7, Class EI, IO, 3s, 2040 4,343,657 639,777 Ser. 13-55, Class MI, IO, 3s, 2032 2,944,193 348,004 FRB Ser. 03-W10, Class 1, IO, 0.804s, 2043 227,966 4,212 Ser. 98-W2, Class X, IO, 0.694s, 2028 1,104,857 53,862 Ser. 98-W5, Class X, IO, 0.603s, 2028 327,949 15,988 Ser. 08-36, Class OV, PO, zero%, 2036 23,106 21,604 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.506s, 2036 1,687,682 227,364 Ser. 09-79, Class IC, IO, 6s, 2039 5,183,698 1,027,357 IFB Ser. 13-129, Class SN, IO, 5.956s, 2043 1,005,746 155,679 IFB Ser. 13-99, Class VS, IO, 5.901s, 2043 1,183,456 207,424 IFB Ser. 11-70, Class SH, IO, 5.691s, 2041 1,599,971 253,915 Ser. 14-182, Class KI, IO, 5s, 2044 6,121,996 1,189,810 Ser. 14-133, Class IP, IO, 5s, 2044 4,581,112 894,508 34 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (13.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 14-122, Class IC, IO, 5s, 2044 $1,201,003 $232,394 Ser. 14-163, Class NI, IO, 5s, 2044 3,637,577 731,917 Ser. 14-25, Class QI, IO, 5s, 2044 4,391,994 938,086 Ser. 14-2, Class IC, IO, 5s, 2044 1,887,938 437,379 Ser. 13-3, Class IT, IO, 5s, 2043 1,174,036 226,542 Ser. 11-116, Class IB, IO, 5s, 2040 986,879 49,490 Ser. 10-35, Class UI, IO, 5s, 2040 1,683,344 321,761 Ser. 10-20, Class UI, IO, 5s, 2040 1,755,273 311,456 Ser. 10-9, Class UI, IO, 5s, 2040 4,888,571 941,715 Ser. 09-121, Class UI, IO, 5s, 2039 3,716,834 699,062 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 2,399,824 439,432 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 1,271,286 202,033 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 187,385 24,948 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,452,250 421,419 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,172,241 205,198 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 2,170,895 382,425 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,548,297 272,081 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 854,824 193,498 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 4,128,935 944,205 Ser. 13-34, Class PI, IO, 4 1/2s, 2039 4,610,734 592,848 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,952,628 188,593 Ser. 15-99, Class LI, IO, 4s, 2045 4,120,433 564,950 Ser. 15-53, Class MI, IO, 4s, 2045 4,927,187 1,137,919 Ser. 15-40, IO, 4s, 2045 1,402,700 336,802 Ser. 15-40, Class KI, IO, 4s, 2044 3,637,429 717,483 Ser. 14-149, Class IP, IO, 4s, 2044 5,539,754 965,694 Ser. 14-63, Class PI, IO, 4s, 2043 2,087,223 322,685 Ser. 13-24, Class PI, IO, 4s, 2042 1,734,160 272,801 Ser. 12-138, Class AI, IO, 4s, 2042 3,103,690 734,339 Ser. 12-106, Class QI, IO, 4s, 2042 1,030,124 164,233 Ser. 12-47, Class CI, IO, 4s, 2042 1,905,318 319,552 Ser. 14-104, IO, 4s, 2042 5,274,190 932,477 Ser. 12-50, Class PI, IO, 4s, 2041 2,769,447 427,880 Ser. 12-41, Class IP, IO, 4s, 2041 3,825,187 646,285 Ser. 14-162, Class DI, IO, 4s, 2038 3,340,026 351,713 Ser. 14-133, Class AI, IO, 4s, 2036 6,521,167 860,272 Ser. 13-53, Class IA, IO, 4s, 2026 3,225,674 369,178 Ser. 15-52, Class IK, IO, 3 1/2s, 2045 6,903,304 1,340,898 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 4,949,973 775,453 Ser. 15-24, Class CI, IO, 3 1/2s, 2045 1,767,001 409,538 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 2,087,157 384,267 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,422,241 236,258 Ser. 13-76, IO, 3 1/2s, 2043 5,995,410 704,820 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 4,964,729 642,237 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 3,657,912 410,162 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,649,817 316,097 Ser. 12-145, IO, 3 1/2s, 2042 1,708,990 340,454 Absolute Return 700 Fund 35 MORTGAGE-BACKED SECURITIES (13.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-14, IO, 3 1/2s, 2042 $7,124,542 $810,132 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,413,972 172,674 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 1,985,663 252,795 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 1,880,140 236,371 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,310,548 351,051 Ser. 15-36, Class GI, IO, 3 1/2s, 2041 2,674,622 372,307 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 2,574,990 215,035 Ser. 13-157, Class IA, 3 1/2s, 2040 5,525,866 731,348 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 7,926,869 472,441 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 6,529,970 974,727 Ser. 183, Class AI, IO, 3 1/2s, 2039 3,325,958 405,770 Ser. 15-118, Class EI, IO, 3 1/2s, 2039 4,606,606 595,800 Ser. 15-124, Class NI, IO, 3 1/2s, 2039 5,191,457 715,590 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 2,030,738 269,885 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 8,901,929 1,139,447 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 11,408,776 1,315,090 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 5,623,226 860,972 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 5,946,871 857,360 Ser. 15-24, Class IC, IO, 3 1/2s, 2037 2,799,541 423,543 Ser. 14-145, Class PI, IO, 3 1/2s, 2029 1,980,380 246,538 Ser. 14-115, Class QI, IO, 3s, 2029 3,589,760 353,017 Ser. 15-H20, Class CI, IO, 2.252s, 2065 9,964,090 1,215,930 FRB Ser. 15-H16, Class XI, IO, 2.225s, 2065 9,078,418 1,134,802 Ser. 15-H25, Class BI, IO, 2.224s, 2065 10,554,000 1,269,646 Ser. 15-H24, Class HI, IO, 2.014s, 2065 16,003,000 1,395,462 Ser. 15-H15, Class JI, IO, 1.931s, 2065 7,506,543 936,066 Ser. 15-H09, Class AI, IO, 1.931s, 2065 8,487,761 949,780 Ser. 15-H19, Class NI, IO, 1.904s, 2065 13,366,079 1,664,077 Ser. 15-H25, Class EI, IO, 1.838s, 2065 9,336,000 998,952 Ser. 15-H18, IO, 1.822s, 2065 6,948,808 715,519 Ser. 15-H10, Class CI, IO, 1.801s, 2065 13,682,511 1,611,971 Ser. 15-H26, Class GI, IO, 1.792s, 2065 7,613,000 913,560 Ser. 15-H26, Class EI, IO, 1.715s, 2065 9,770,515 1,117,552 Ser. 15-H09, Class BI, IO, 1.696s, 2065 12,527,853 1,279,094 Ser. 15-H10, Class EI, IO, 1.636s, 2065 12,881,280 978,333 Ser. 15-H25, Class AI, IO, 1.608s, 2065 11,648,000 1,084,429 Ser. 15-H14, Class BI, IO, 1.593s, 2065 16,059,641 1,204,473 Ser. 15-H24, Class BI, IO, 0.719s, 2065 14,531,000 1,028,795 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147s, 2026 62,193 — FRB Ser. 98-2, IO, 1.043s, 2027 39,532 — FRB Ser. 99-2, IO, 0.827s, 2027 87,399 765 FRB Ser. 98-3, IO, zero%, 2027 45,433 — 36 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (13.0%)* cont. Principal amount Value Commercial mortgage-backed securities (2.5%) Banc of America Commercial Mortgage Trust Ser. 06-1, Class B, 5.49s, 2045 $255,000 $251,991 Ser. 06-6, Class A2, 5.309s, 2045 23,136 23,208 FRB Ser. 07-1, Class XW, IO, 0.33s, 2049 2,282,274 12,955 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.258s, 2051 584,000 579,965 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class C, 5.338s, 2042 429,000 402,994 FRB Ser. 05-5, Class D, 5.286s, 2045 426,000 425,916 Ser. 05-4, Class C, 5.147s, 2045 495,000 495,000 FRB Ser. 05-6, Class G, 5.147s, 2047 F 443,000 445,686 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 207,481 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.171s, 2042 593,734 475 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.522s, 2039 332,000 332,830 Ser. 05-PWR7, Class D, 5.304s, 2041 431,000 430,405 Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 490,418 Ser. 05-PWR9, Class C, 5.055s, 2042 281,000 280,612 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.522s, 2039 1,010,000 1,008,111 FRB Ser. 06-PW11, Class C, 5.522s, 2039 384,000 383,267 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.12s, 2044 262,000 252,812 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 5.796s, 2049 350,000 326,375 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4 1/4s, 2044 604,000 542,407 Ser. 13-LC13, Class E, 3.719s, 2046 391,000 297,390 FRB Ser. 07-C9, Class AJFL, 0.885s, 2049 213,000 209,811 Credit Suisse First Boston Mortgage Securities Corp. 144A FRB Ser. 03-C3, Class AX, IO, 1.955s, 2038 205,692 19 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.284s, 2044 1,793,108 1,795,349 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 120,653 120,917 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.411s, 2046 336,000 310,494 FRB Ser. 13-GC10, Class E, 4.411s, 2046 750,000 653,460 GS Mortgage Securities Trust 144A FRB Ser. 06-GG8, Class X, IO, 0.571s, 2039 44,460,859 59,578 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.562s, 2046 816,000 730,075 FRB Ser. 13-C12, Class E, 4.086s, 2045 1,000,000 837,400 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 530,500 542,081 FRB Ser. 06-LDP7, Class B, 5.911s, 2045 619,000 309,500 Ser. 06-LDP6, Class AJ, 5.565s, 2043 44,000 43,956 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 463,000 455,592 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 1,000,000 1,017,990 FRB Ser. 07-LDPX, Class X, IO, 0.281s, 2049 9,165,645 54,678 Absolute Return 700 Fund 37 MORTGAGE-BACKED SECURITIES (13.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.176s, 2051 $658,000 $628,620 FRB Ser. 12-C6, Class F, 5.198s, 2045 432,000 398,261 FRB Ser. 13-C13, Class D, 4.056s, 2046 161,000 146,285 Ser. 13-C13, Class E, 3.986s, 2046 639,000 495,992 Ser. 13-C10, Class E, 3 1/2s, 2047 553,000 439,359 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 370,000 294,816 FRB Ser. 12-C6, Class G, 2.972s, 2045 800,000 588,400 Key Commercial Mortgage Securities Trust 144A FRB Ser. 07-SL1, Class A2, 5.629s, 2040 39,182 39,121 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.756s, 2039 1,703,000 1,702,404 Ser. 06-C6, Class D, 5.502s, 2039 1,187,000 1,180,745 Ser. 07-C1, Class AJ, 5.484s, 2040 120,000 120,288 FRB Ser. 06-C6, Class C, 5.482s, 2039 397,000 377,150 FRB Ser. 07-C2, Class XW, IO, 0.539s, 2040 1,826,039 13,156 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.399s, 2038 501,000 459,763 FRB Ser. 05-CIP1, Class B, 5.369s, 2038 145,316 143,896 Ser. 04-KEY2, Class D, 5.046s, 2039 263,000 261,099 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 97,000 97,275 Ser. 06-4, Class AJ, 5.239s, 2049 402,000 402,523 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 295,000 293,333 FRB Ser. 06-4, Class XC, IO, 0.612s, 2049 37,973,515 85,440 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class E, 4.414s, 2046 750,000 693,300 FRB Ser. 13-C11, Class F, 4.414s, 2046 1,024,000 895,421 Ser. 13-C13, Class F, 3.707s, 2046 1,547,000 1,185,736 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class D, 5.587s, 2044 2,100,000 1,901,005 Ser. 07-HQ11, Class C, 5.558s, 2044 1,181,000 1,180,681 FRB Ser. 06-HQ8, Class D, 5.495s, 2044 274,000 273,419 Ser. 06-HQ10, Class B, 5.448s, 2041 1,795,000 1,713,413 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.281s, 2044 569,000 567,748 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.777s, 2045 333,000 297,103 FRB Ser. 13-LC12, Class D, 4.299s, 2046 1,072,000 1,009,109 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.265s, 2044 305,000 322,355 Ser. 12-C6, Class E, 5s, 2045 533,000 492,668 Ser. 11-C4, Class F, 5s, 2044 851,000 866,318 FRB Ser. 12-C10, Class E, 4.456s, 2045 381,000 315,397 FRB Ser. 13-C12, Class D, 4.353s, 2048 185,000 174,581 FRB Ser. 13-C13, Class E, 4.137s, 2045 429,000 360,446 38 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (13.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A Ser. 13-C12, Class E, 3 1/2s, 2048 $570,000 $458,622 Ser. 13-C14, Class E, 3 1/4s, 2046 360,000 280,580 Residential mortgage-backed securities (non-agency) (2.6%) Banc of America Funding Trust FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 239,247 229,677 BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A3, 1.268s, 2046 460,000 353,501 FRB Ser. 12-RR5, Class 4A8, 0.364s, 2035 2,600,000 2,391,164 BCAP, LLC Trust 144A FRB Ser. 15-RR2, Class 26A2, 2.652s, 2036 451,000 397,615 FRB Ser. 14-RR1, Class 2A2, 2.352s, 2036 850,000 716,618 FRB Ser. 15-RR6, Class 3A2, 1.138s, 2046 440,000 375,619 FRB Ser. 14-RR2, Class 4A3, 0.464s, 2036 660,000 485,496 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.122s, 2034 329,514 319,606 FRB Ser. 04-6, Class M2, 1.922s, 2034 1,267,666 1,115,546 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class B1, 6.497s, 2025 (Bermuda) 919,000 912,108 Citigroup Mortgage Loan Trust 144A FRB Ser. 13-9, Class 1A2, 2.58s, 2035 497,270 432,624 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A3, 1.782s, 2035 594,406 508,030 FRB Ser. 05-27, Class 1A2, 1.622s, 2035 682,953 614,819 FRB Ser. 05-27, Class 2A1, 1.572s, 2035 936,973 765,026 FRB Ser. 06-OA7, Class 1A2, 1.162s, 2046 2,032,448 1,615,796 FRB Ser. 05-27, Class 1A6, 1.017s, 2035 829,300 646,854 FRB Ser. 05-38, Class A3, 0.547s, 2035 1,828,370 1,580,626 FRB Ser. 05-59, Class 1A1, 0.524s, 2035 1,729,043 1,376,185 FRB Ser. 06-OC2, Class 2A3, 0.487s, 2036 776,382 694,861 FRB Ser. 06-OA2, Class A1, 0.404s, 2046 1,257,444 943,083 FRB Ser. 06-OC10, Class 2A2A, 0.377s, 2036 992,548 957,809 FRB Ser. 06-OC8, Class 2A2A, 0.317s, 2036 367,108 354,259 Countrywide Asset-Backed Certificates Trust FRB Ser. 05-2, Class M4, 1.262s, 2035 F 2,568,000 2,234,160 FRB Ser. 06-3, Class M1, 0.567s, 2036 F 875,000 649,950 CSMC Trust 144A FRB Ser. 11-6R, Class 3A7, 2.923s, 2036 2,500,000 1,329,154 FRB Ser. 13-2R, Class 4A2, 2.451s, 2036 2,088,461 1,660,327 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.697s, 2025 1,160,662 1,347,180 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class B, 9.397s, 2027 370,000 419,433 Structured Agency Credit Risk Debt Notes Ser. 15-DNA2, Class B, 7.737s, 2027 969,000 937,023 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 5.894s, 2028 455,000 463,190 Absolute Return 700 Fund 39 MORTGAGE-BACKED SECURITIES (13.0%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. GSAA Home Equity Trust FRB Ser. 05-9, Class M3, 0.727s, 2035 $1,000,000 $707,378 GSAMP Trust FRB Ser. 06-NC1, Class M1, 0.557s, 2036 2,425,000 1,721,750 IndyMac INDX Mortgage Loan Trust FRB Ser. 07-FLX2, Class A1C, 0.387s, 2037 729,261 525,068 Nomura Resecuritization Trust 144A FRB Ser. 10-6RA, Class 1A6, 2.65s, 2036 174,384 160,651 FRB Ser. 15-1R, Class 6A9, 0.399s, 2047 1,000,000 620,000 Structured Asset Mortgage Investments II Trust FRB Ser. 06-AR7, Class A11, 0.497s, 2036 1,822,470 806,246 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR13, Class A1B2, 1.177s, 2034 546,165 513,395 FRB Ser. 05-AR11, Class A1C3, 0.707s, 2045 F 1,144,761 1,001,175 FRB Ser. 05-AR19, Class A1C3, 0.697s, 2045 831,689 731,886 FRB Ser. 05-AR13, Class A1C3, 0.687s, 2045 2,628,028 2,245,233 FRB Ser. 05-AR11, Class A1C4, 0.637s, 2045 F 692,088 610,732 FRB Ser. 05-AR1, Class A1B, 0.587s, 2045 176,667 161,650 FRB Ser. 05-AR9, Class A1B, 0.577s, 2045 1,286,302 1,176,141 FRB Ser. 05-AR13, Class A1B3, 0.557s, 2045 199,026 178,626 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 3.146s, 2036 259,866 250,797 Total mortgage-backed securities (cost $190,642,746) CORPORATE BONDS AND NOTES (11.2%)* Principal amount Value Basic materials (2.0%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $1,945,000 $1,930,413 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 1,089,000 1,195,178 ArcelorMittal SA sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 85,213 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 3,585,000 3,343,013 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 415,000 309,694 Corp Nacional del Cobre de Chile (CODELCO) 144A sr. unsec. unsub. notes 3 7/8s, 2021 (Chile) 950,000 959,919 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 500,000 470,000 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 875,000 890,313 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 1,000,000 745,000 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,500,000 1,597,500 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 2,461,000 2,147,223 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 960,000 652,800 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 2,310,000 2,413,950 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 3,560,000 3,568,900 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,325,000 1,368,063 40 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (11.2%)* cont. Principal amount Value Basic materials cont. Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 $316,000 $270,180 PQ Corp. 144A sr. notes 8 3/4s, 2018 950,000 958,313 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,500,000 1,308,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 2,000,000 2,055,000 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 685,000 625,063 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 1,073,000 1,062,270 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 230,000 234,954 Capital goods (1.0%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 2,400,000 2,517,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,750,000 1,955,625 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 1,000,000 1,032,500 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 500,000 515,000 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 2,190,000 1,752,000 KION Finance SA 144A sr. unsub. notes 6 3/4s, 2020 (Luxembourg) EUR 150,000 172,783 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 $2,540,000 2,592,388 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 8 1/2s, 2020 1,370,000 1,426,540 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 1,000,000 941,250 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 1,000,000 1,017,500 Communication services (1.5%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 2,500,000 2,406,250 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 2,000,000 2,002,280 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 3,000,000 2,882,220 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 2,015,000 1,783,275 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 180,000 Digicel, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 500,000 486,250 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 2,470,000 2,564,156 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 1,505,000 887,950 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 700,000 621,250 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 1,500,000 1,395,000 Absolute Return 700 Fund 41 CORPORATE BONDS AND NOTES (11.2%)* cont. Principal amount Value Communication services cont. T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 $1,500,000 $1,543,125 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 115,000 139,258 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 165,000 195,958 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 486,000 790,694 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $1,350,000 1,285,875 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 2,025,000 2,022,469 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 1,000,000 1,007,500 Consumer cyclicals (1.4%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 1,000,000 1,010,000 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 2,500,000 2,437,500 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 2,835,000 2,870,438 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 480,000 436,800 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 437,000 382,375 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 885,000 748,931 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 700,000 696,500 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 2,435,000 2,221,938 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,491,000 1,467,703 Navistar International Corp. sr. notes 8 1/4s, 2021 1,994,000 1,555,320 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 1,475,000 1,532,083 Owens Corning company guaranty sr. unsec. notes 9s, 2019 47,000 55,283 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,300,000 1,378,000 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 925,000 841,750 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 530,000 532,650 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 1,250,000 1,206,250 Townsquare Media, Inc. 144A sr. unsec. notes 6 1/2s, 2023 630,000 604,800 Consumer staples (0.4%) BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 2,573,000 2,595,514 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,500,000 1,320,000 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,575,000 1,689,188 42 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (11.2%)* cont. Principal amount Value Energy (1.5%) Archrock Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 $600,000 $519,000 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 695,000 472,600 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,575,000 897,750 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 530,000 359,075 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 5/8s, 2020 1,602,000 1,085,355 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,000,000 1,003,750 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 1,200,000 1,057,500 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 800,000 704,000 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,500,000 503,438 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 1,405,000 1,211,813 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 943,000 931,213 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 510,000 132,600 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,250,000 585,000 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 1,048,000 893,420 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 2,275,000 2,269,313 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 550,000 441,386 Petroleos de Venezuela SA company guaranty sr. unsec. notes Ser. REGS, 8 1/2s, 2017 (Venezuela) 333,333 203,333 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 2,700,000 2,025,000 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 999,999 609,999 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 (In default) † 2,500,000 6,250 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 2,600,000 1,589,250 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,982,000 1,853,170 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 2,000,000 1,760,000 Financials (1.5%) Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,000,000 1,067,500 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 645,000 717,563 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 2,375,000 2,369,063 Absolute Return 700 Fund43 CORPORATE BONDS AND NOTES (11.2%)* cont. Principal amount Value Financials cont. Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4 7/8s, 2019 $1,430,000 $1,462,604 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 200,000 224,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,500,000 1,372,500 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 900,000 821,250 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 1,000,000 1,045,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 995,000 960,175 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298s, 2017 (Russia) 600,000 606,000 Sberbank of Russia Via SB Capital SA 144A unsec. sub. notes 5 1/8s, 2022 (Russia) 750,000 705,000 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,000,000 1,007,500 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,000,000 785,000 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 1,151,000 1,151,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 200,000 190,905 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902s, 2020 (Russia) 800,000 820,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 245,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,573,875 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 2,600,000 2,483,000 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 2,370,000 2,355,188 Health care (0.9%) AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 2,510,000 2,340,575 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 555,000 565,406 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 2,275,000 1,984,938 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 1,250,000 1,082,813 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 870,000 887,400 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 (Ireland) 1,875,000 1,879,688 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 683,200 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 856,000 905,220 Service Corporation International sr. unsec. notes 7s, 2017 185,000 199,452 44 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (11.2%)* cont. Principal amount Value Health care cont. Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 $665,000 $709,888 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,430,000 2,174,850 Technology (0.6%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,000,000 812,500 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 675,000 707,906 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 2,500,000 2,368,750 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 2,465,000 2,612,900 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 950,000 928,141 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,400,000 1,172,500 Utilities and power (0.4%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 1,834,000 1,701,035 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 500,000 385,000 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 1,495,000 1,300,650 NRG Energy, Inc. company guaranty sr. unsec. notes 6 1/4s, 2022 3,000,000 2,760,000 Total corporate bonds and notes (cost $174,964,254) COMMODITY LINKED NOTES (7.7%)* ††† Principal amount Value Citigroup, Inc. sr. notes Ser. G, 1-month USD LIBOR less 0.18%, 2016 (Indexed to the CVICF3F0 Index multiplied by 3) $45,230,000 $45,278,622 Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2016 (Indexed to the DB Commodity Backwardation Alpha 22 USD Total Return Index multiplied by 3) (United Kingdom) 5,880,000 6,203,400 Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2016 (Indexed to the S&P GSCI Total Return Index multiplied by 3) (United Kingdom) 4,570,000 4,229,078 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 12,962,592 13,089,107 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the S&P GSCI Commodity Index multiplied by 3) (United Kingdom) 24,670,000 22,394,193 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 12,750,000 12,715,193 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 6,700,000 7,110,643 Total commodity Linked Notes (cost $112,762,592) Absolute Return 700 Fund 45 INVESTMENT COMPANIES (7.0%)* Shares Value Consumer Discretionary Select Sector SPDR Fund 213,600 $17,295,192 Consumer Staples Select Sector SPDR Fund 336,200 16,769,656 Health Care Select Sector SPDR Fund 239,500 17,085,930 Industrial Select Sector SPDR Fund 318,000 17,257,860 Utility Select Sector SPDR Fund 729,700 31,924,375 Total investment companies (cost $95,019,231) SENIOR LOANS (3.4%)* c Principal amount Value Basic materials (0.3%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $610,093 $609,711 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 316,548 316,350 Builders FirstSource, Inc. bank term loan FRN 6s, 2022 2,522,000 2,504,661 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 698,847 698,847 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 298,653 298,653 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,090,000 1,876,298 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 651,993 607,331 Consumer cyclicals (1.9%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 1,850,305 1,686,090 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 1,393,000 1,238,899 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 834,438 735,870 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 1,500,000 1,410,000 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 2,900,000 2,460,157 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,957,242 1,306,948 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 583,406 584,136 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 250,031 250,344 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.948s, 2019 1,617,000 1,352,506 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 982,412 978,482 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 1,748,052 1,738,001 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 543,489 524,467 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 972,500 970,069 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 1,500,000 1,450,001 ROC Finance, LLC bank term loan FRN 5s, 2019 2,060,109 1,936,502 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 1,701,875 1,700,173 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 1,985,000 1,937,856 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,132,828 1,132,220 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 2,100,000 2,052,750 46 Absolute Return 700 Fund SENIOR LOANS (3.4%)* c cont. Principal amount Value Consumer cyclicals cont. Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) $753,280 $747,316 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 941,215 912,586 Consumer staples (0.3%) Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 900,000 Hostess Brands, LLC bank term loan FRN 8 1/2s, 2023 1,995,000 1,997,494 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,001,876 Energy (0.1%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,060,000 385,310 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 886,342 249,653 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 388,261 300,902 Financials (0.4%) Altisource Solutions Sarl bank term loan FRN Ser. B, 4 1/2s, 2020 (Luxembourg) 1,945,112 1,736,013 Capital Automotive LP bank term loan FRN 6s, 2020 2,000,000 1,995,000 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,395,445 1,281,483 Health care (0.1%) Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 1,314,674 1,314,017 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 1,461,118 1,215,168 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 594,900 578,210 Transportation (—%) Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 341,087 306,978 Utilities and power (—%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.683s, 2017 848,159 286,784 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.683s, 2017 8,705 2,943 Total senior loans (cost $53,107,200) WARRANTS (1.5%)* † Expiration Strike date price Warrants Value Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 $0.00 209,975 $2,799,131 Ceat, Ltd. 144A (India) 8/15/16 0.00 32,713 541,445 Hindustan Zinc. Ltd. 144A (India) 10/27/17 0.00 919,925 2,212,352 Indian Oil Corp., Ltd. 144A (India) 8/25/17 0.00 436,747 2,671,813 Infosys, Ltd. 144A (India) 10/10/16 0.00 115,936 2,014,531 Kweichow Moutai Co., Ltd. 144A (China) 4/13/16 0.00 54,265 1,836,034 Power Finance Corp., Ltd. 144A (India) 3/9/18 0.00 659,337 2,419,603 Rural Electrification Corp., Ltd. 144A (India) 3/6/17 0.00 567,140 2,166,319 Absolute Return 700 Fund 47 WARRANTS (1.5%)* † cont. Expiration Strike date price Warrants Value Shanghai Pudong Development Bank Co., Ltd. 144A (China) 10/6/17 $0.00 564,200 $1,462,856 Tata Chemicals, Ltd. 144A (India) 7/16/16 0.00 129,562 809,849 Wipro, Ltd. 144A (India) 10/6/17 0.00 25,224 221,127 YES Bank, Ltd. 144A (India) 8/15/16 0.00 148,514 1,724,235 Total warrants (cost $22,262,410) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.0%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $998,000 $990,515 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 1,155,000 1,215,638 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 4,429,748 4,547,136 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 475,000 497,088 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 220,000 236,775 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) 1,200,000 1,197,000 Venezuela (Bolivarian Republic of) unsec. bonds 5 3/4s, 2016 (Venezuela) 5,900,000 5,383,750 Total foreign government and agency bonds and notes (cost $13,639,080) ASSET-BACKED SECURITIES (0.5%)* Principal amount Value Station Place Securitization Trust FRB Ser. 15-4, Class A, 1.402s, 2017 $3,855,000 $3,855,000 FRB Ser. 15-2, Class A, 1.235s, 2017 2,622,000 2,622,000 Total asset-backed securities (cost $6,477,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $39,450,000 $197 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 14,863,700 5,054 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 1,860,700 109,074 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 1,860,700 60,316 Goldman Sachs International 2.0775/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.0775 13,468,800 85,392 0.90/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.90 35,061,700 52,593 1.36/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.36 33,063,000 34,716 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 2,475,800 32,879 1.285/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.285 33,063,000 17,193 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 14,863,700 3,865 (2.5025)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.5025 13,468,800 1,347 48 Absolute Return 700 Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.0%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date cont. date/strike amount Value JPMorgan Chase Bank N.A. (2.148)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.148 $16,531,400 $85,302 0.98/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.98 15,271,500 35,888 1.898/3 month USD-LIBOR-BBA/Nov-25 Nov-15/1.898 16,531,400 30,748 Total purchased swap options outstanding (cost $1,004,436) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.5%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$100.98 $1,000,000 $5,482 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.86 1,000,000 4,851 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.66 1,000,000 4,207 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.50 1,000,000 3,584 SPDR S&P rust (Put) Oct-16/173.00 325,990 1,802,725 SPDR S&P rust (Put) Sep-16/168.00 339,558 1,453,308 SPDR S&P rust (Put) Aug-16/165.00 334,131 1,094,603 SPDR S&P rust (Put) Jul-16/165.00 334,131 941,494 SPDR S&P rust (Put) Jun-16/165.00 334,131 818,624 SPDR S&P rust (Put) May-16/163.00 337,316 647,647 Total purchased options outstanding (cost $13,832,568) SHORT-TERM INVESTMENTS (12.7%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% L Shares 1 $1 Putnam Short Term Investment Fund 0.15% L Shares 115,794,966 115,794,966 SSgA Prime Money Market Fund Class N 0.09% P Shares 1,840,000 1,840,000 U.S. Treasury Bills 0.13%, April 21, 2016 Δ $365,000 364,649 U.S. Treasury Bills 0.07%, April 14, 2016 # Δ § 14,350,000 14,338,147 U.S. Treasury Bills 0.07%, April 7, 2016 # Δ 9,946,000 9,939,058 U.S. Treasury Bills 0.12%, February 18, 2016 # Δ § 14,368,000 14,364,825 U.S. Treasury Bills 0.15%, February 11, 2016 # Δ § 11,676,000 11,673,338 U.S. Treasury Bills 0.03%, February 4, 2016 # Δ 4,438,000 4,436,775 U.S. Treasury Bills 0.09%, January 14, 2016 # Δ § 9,765,000 9,763,389 Total short-term investments (cost $182,523,046) TOTAL INVESTMENTS Total investments (cost $1,965,781,448) Absolute Return 700 Fund 49 Key to holding’s currency abbreviations EUR Euro GBP British Pound Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only NVDR Non-voting Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2014 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,438,797,084. ††† The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). 50 Absolute Return 700 Fund L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $949,999,457 to cover certain derivative contracts and delayed delivery securities . Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $170,374,273) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 12/16/15 $134,247 $133,333 $(914) Canadian Dollar Sell 1/20/16 586,341 579,034 (7,307) Euro Sell 12/16/15 2,504,515 2,578,799 74,284 Japanese Yen Buy 11/18/15 2,423,003 2,425,635 (2,632) Japanese Yen Sell 11/18/15 2,423,003 2,358,454 (64,549) Mexican Peso Buy 1/20/16 1,741,784 1,688,518 53,266 New Taiwan Dollar Buy 11/18/15 39,350 103,960 (64,610) New Zealand Dollar Buy 1/20/16 135,413 128,040 7,373 Norwegian Krone Sell 12/16/15 1,833,073 1,851,028 17,955 Swedish Krona Sell 12/16/15 1,476,101 1,482,292 6,191 Barclays Bank PLC Australian Dollar Buy 1/20/16 1,532,947 1,537,965 (5,018) British Pound Buy 12/16/15 5,017,840 4,983,282 34,558 Euro Buy 12/16/15 278,952 308,124 (29,172) Japanese Yen Buy 11/18/15 4,142,293 4,116,671 25,622 Japanese Yen Sell 11/18/15 4,142,293 4,138,833 (3,460) Mexican Peso Buy 1/20/16 1,972,255 1,909,802 62,453 New Zealand Dollar Buy 1/20/16 844,328 785,395 58,933 Norwegian Krone Buy 12/16/15 256,202 285,547 (29,345) Singapore Dollar Buy 11/18/15 2,257,234 2,248,106 9,128 Singapore Dollar Sell 11/18/15 2,257,234 2,290,487 33,253 Swedish Krona Buy 12/16/15 336,025 398,783 (62,758) Citibank, N.A. British Pound Sell 12/16/15 1,111,274 1,103,548 (7,726) Canadian Dollar Sell 1/20/16 1,775,001 1,754,370 (20,631) Euro Sell 12/16/15 3,108,744 3,199,991 91,247 Absolute Return 700 Fund 51 FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $170,374,273) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Japanese Yen Buy 11/18/15 $1,483,318 $1,443,837 $39,481 Japanese Yen Sell 11/18/15 1,483,318 1,484,915 1,597 Mexican Peso Buy 1/20/16 2,030,284 1,972,582 57,702 Norwegian Krone Buy 12/16/15 1,242,611 1,281,692 (39,081) Swedish Krona Sell 12/16/15 1,983,133 2,016,873 33,740 Credit Suisse International Australian Dollar Buy 1/20/16 68,904 68,038 866 British Pound Buy 12/16/15 2,116,044 2,101,394 14,650 Canadian Dollar Buy 1/20/16 1,027,129 1,016,451 10,678 Euro Sell 12/16/15 1,953,102 2,013,930 60,828 Indian Rupee Buy 11/18/15 2,035,996 2,034,902 1,094 Japanese Yen Buy 11/18/15 5,646,055 5,617,472 28,583 Japanese Yen Sell 11/18/15 5,646,055 5,658,683 12,628 New Zealand Dollar Buy 1/20/16 447,785 423,593 24,192 Norwegian Krone Sell 12/16/15 921,757 936,790 15,033 Singapore Dollar Buy 11/18/15 1,991,765 1,984,151 7,614 Singapore Dollar Sell 11/18/15 1,991,765 2,018,550 26,785 Swedish Krona Buy 12/16/15 3,293,571 3,348,979 (55,408) Deutsche Bank AG British Pound Sell 12/16/15 12,484 12,398 (86) Czech Koruna Sell 12/16/15 2,015,134 2,062,349 47,215 Euro Buy 12/16/15 393,173 395,251 (2,078) Japanese Yen Buy 11/18/15 2,551,662 2,554,484 (2,822) Japanese Yen Sell 11/18/15 2,551,662 2,483,974 (67,688) Norwegian Krone Buy 12/16/15 261,789 269,960 (8,171) Polish Zloty Sell 12/16/15 1,655,223 1,683,906 28,683 Swedish Krona Sell 12/16/15 2,945,384 2,996,492 51,108 Goldman Sachs International Australian Dollar Buy 1/20/16 305,240 301,420 3,820 British Pound Buy 12/16/15 1,915,984 1,902,936 13,048 Canadian Dollar Buy 1/20/16 546,819 555,034 (8,215) Euro Sell 12/16/15 745,852 773,093 27,241 Japanese Yen Sell 11/18/15 1,374,595 1,337,964 (36,631) Norwegian Krone Sell 12/16/15 1,027,702 1,059,711 32,009 Swedish Krona Buy 12/16/15 991,613 1,001,147 (9,534) HSBC Bank USA, National Association British Pound Sell 12/16/15 1,236,427 1,227,863 (8,564) Canadian Dollar Sell 1/20/16 188,592 186,369 (2,223) Euro Buy 12/16/15 143,602 147,821 (4,219) Japanese Yen Buy 11/18/15 893,878 894,866 (988) Japanese Yen Sell 11/18/15 893,878 870,237 (23,641) Swedish Krona Sell 12/16/15 880,128 895,450 15,322 52Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $170,374,273) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/20/16 $1,027,671 $1,018,872 $8,799 British Pound Buy 12/16/15 1,389,323 1,379,998 9,325 Canadian Dollar Sell 1/20/16 340,793 319,542 (21,251) Euro Sell 12/16/15 979,578 970,918 (8,660) Indian Rupee Buy 11/18/15 2,032,107 2,028,077 4,030 Japanese Yen Buy 11/18/15 2,698,100 2,614,647 83,453 Japanese Yen Sell 11/18/15 2,698,100 2,756,870 58,770 Mexican Peso Buy 1/20/16 452,415 438,668 13,747 New Taiwan Dollar Sell 11/18/15 1,920,918 1,960,599 39,681 New Zealand Dollar Buy 1/20/16 1,029,299 973,575 55,724 Norwegian Krone Sell 12/16/15 858,849 858,143 (706) Singapore Dollar Buy 11/18/15 2,167,341 2,160,872 6,469 Singapore Dollar Sell 11/18/15 2,167,341 2,196,237 28,896 South Korean Won Buy 11/18/15 2,103,523 2,036,624 66,899 South Korean Won Sell 11/18/15 2,103,523 2,029,353 (74,170) Swedish Krona Buy 12/16/15 525,871 493,729 32,142 Royal Bank of Scotland PLC (The) British Pound Buy 12/16/15 720,247 701,223 19,024 Canadian Dollar Buy 1/20/16 1,183,843 1,208,284 (24,441) Euro Sell 12/16/15 2,780,054 2,814,547 34,493 Japanese Yen Sell 11/18/15 1,761,932 1,795,385 33,453 New Zealand Dollar Buy 1/20/16 255,405 277,981 (22,576) Norwegian Krone Sell 12/16/15 19,500 20,051 551 Singapore Dollar Buy 11/18/15 1,012,220 999,507 12,713 Singapore Dollar Sell 11/18/15 1,012,220 1,027,042 14,822 South Korean Won Buy 11/18/15 2,103,855 2,020,169 83,686 South Korean Won Sell 11/18/15 2,103,855 2,034,912 (68,943) Swedish Krona Sell 12/16/15 2,526,615 2,524,926 (1,689) State Street Bank and Trust Co. British Pound Buy 12/16/15 230,732 229,131 1,601 Canadian Dollar Sell 1/20/16 906,268 880,993 (25,275) Euro Buy 12/16/15 1,704,632 1,806,091 (101,459) Hungarian Forint Buy 12/16/15 1,711,394 1,715,972 (4,578) Japanese Yen Buy 11/18/15 2,251,806 2,233,772 18,034 Japanese Yen Sell 11/18/15 2,251,806 2,253,771 1,965 Norwegian Krone Sell 12/16/15 1,525,781 1,573,466 47,685 Singapore Dollar Buy 11/18/15 3,092,951 3,072,631 20,320 Singapore Dollar Sell 11/18/15 3,092,951 3,138,679 45,728 Swedish Krona Buy 12/16/15 776,552 790,042 (13,490) Absolute Return 700 Fund 53 FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $170,374,273) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Buy 1/20/16 $1,002,667 $1,035,211 $(32,544) Swedish Krona Buy 12/16/15 995,374 1,045,956 (50,582) WestPac Banking Corp. Australian Dollar Buy 1/20/16 328,682 324,616 4,066 Canadian Dollar Sell 1/20/16 680,294 672,099 (8,195) Euro Sell 12/16/15 1,662,156 1,710,996 48,840 Japanese Yen Sell 11/18/15 2,737,629 2,731,421 (6,208) South Korean Won Buy 11/18/15 2,108,302 2,042,162 66,140 South Korean Won Sell 11/18/15 2,108,302 2,030,959 (77,343) Total FUTURES CONTRACTS OUTSTANDING at 10/31/15 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Long) 2 $594,883 Dec-15 $39,389 Euro STOXX 50 Index (Long) 626 23,425,609 Dec-15 1,618,556 Euro-CAC 40 Index (Short) 21 1,130,501 Nov-15 (67,026) FTSE 100 Index (Long) 23 2,240,869 Dec-15 91,948 S&P 500 Index E-Mini (Long) 42 4,354,770 Dec-15 23,661 S&P 500 Index E-Mini (Short) 2,525 261,804,625 Dec-15 (13,153,347) S&P Mid Cap 400 Index E-Mini (Long) 428 61,691,920 Dec-15 1,759,327 SPI 200 Index (Short) 26 2,426,964 Dec-15 (106,692) Tokyo Price Index (Long) 85 10,978,081 Dec-15 940,058 U.S. Treasury Bond 30 yr (Long) 11 1,720,813 Dec-15 916 U.S. Treasury Bond Ultra 30 yr (Short) 84 13,419,000 Dec-15 (59,338) U.S. Treasury Note 2 yr (Short) 28 6,122,375 Dec-15 806 U.S. Treasury Note 5 yr (Short) 371 44,435,946 Dec-15 (60,802) U.S. Treasury Note 10 yr (Long) 292 37,284,750 Dec-15 177,401 U.S. Treasury Note 10 yr (Short) 7 893,813 Dec-15 (4,201) Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/15 (premiums $2,771,131) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 $39,450,000 $39 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 9,862,500 493 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 14,863,700 1,040 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 14,863,700 1,932 54 Absolute Return 700 Fund WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/15 (premiums $2,771,131) cont. Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 $1,860,700 $178,679 Goldman Sachs International 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 29,727,400 2,081 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 2,475,800 5,595 2.29/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 6,734,400 7,677 (0.725)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.725 35,061,700 13,675 (0.8125)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.8125 35,061,700 28,751 (1.435)/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.435 33,063,000 64,473 (2.29)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 6,734,400 135,563 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.83 15,271,500 12,828 (0.905)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.905 15,271,500 22,755 (2.023)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.023 8,265,700 40,338 2.023/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.023 8,265,700 91,253 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 9,893,000 1,269,826 Total WRITTEN OPTIONS OUTSTANDING at 10/31/15 (premiums $375,089) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$99.98 $1,000,000 $2,071 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.92 1,000,000 1,928 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.86 1,000,000 1,791 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.77 1,000,000 1,604 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.19 1,000,000 787 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.03 1,000,000 645 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.98 1,000,000 607 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.86 1,000,000 516 SPDR S&P rust (Call) Nov-15/215.00 301,030 81,278 SPDR S&P rust (Call) Nov-15/215.00 301,030 69,237 SPDR S&P rust (Call) Nov-15/210.00 301,842 304,860 SPDR S&P rust (Call) Nov-15/209.00 281,712 245,089 Total Absolute Return 700 Fund 55 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/15 Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.00/3 month USD-LIBOR-BBA/ Nov-25 (Purchased) Nov-15/2.00 $16,531,400 $(66,126) $4,959 (2.238)/3 month USD-LIBOR-BBA/ Nov-25 (Purchased) Nov-15/2.238 16,531,400 (66,126) (19,507) 2.119/3 month USD-LIBOR-BBA/ Nov-25 (Written) Nov-15/2.119 8,265,700 66,126 14,242 (2.119)/3 month USD-LIBOR-BBA/ Nov-25 (Written) Nov-15/2.119 8,265,700 66,126 (10,324) Citibank, N.A. 1.475/3 month USD-LIBOR-BBA/ Nov-20 (Purchased) Nov-15/1.475 16,531,400 (43,808) 827 1.399/3 month USD-LIBOR-BBA/ Nov-20 (Purchased) Nov-15/1.399 16,531,400 (24,797) 496 (1.551)/3 month USD-LIBOR-BBA/ Nov-20 (Written) Nov-15/1.551 16,531,400 68,605 (4,133) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 1,313,825 (32,193) (250) 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 1,313,825 (33,383) (4,966) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 2,816,100 (18,620) (7,432) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 1,313,825 (34,958) (17,033) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 5,632,100 (39,566) (17,172) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 1,313,825 (36,787) (21,162) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 5,754,600 38,124 30,649 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 5,754,600 36,787 27,910 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 11,264,200 36,045 3,830 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 5,632,100 17,245 1,295 (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 5,754,600 33,131 (8,977) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 5,754,600 32,801 (15,250) Total 56 Absolute Return 700 Fund TBA SALE COMMITMENTS OUTSTANDING at 10/31/15 (proceeds receivable $256,973,555) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, November 1, 2045 $1,000,000 11/12/15 $1,117,188 Federal National Mortgage Association, 4s, November 1, 2045 1,000,000 11/12/15 1,064,609 Federal National Mortgage Association, 3 1/2s, November 1, 2045 28,000,000 11/12/15 29,144,063 Federal National Mortgage Association, 3s, December 1, 2045 2,000,000 12/10/15 2,017,344 Federal National Mortgage Association, 3s, November 1, 2045 220,000,000 11/12/15 222,389,068 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,271,000 $(17,033) 9/30/25 3 month USD- 2.1575% $19,215 LIBOR-BBA 3,271,000 44,789 9/30/25 2.3975% 3 month USD- (64,365) LIBOR-BBA 3,271,000 (28,808) 9/30/25 3 month USD- 2.2775% 43,892 LIBOR-BBA 13,468,800 (78,970) 10/9/25 3 month USD- 2.155% 58,430 LIBOR-BBA 6,734,400 78,704 10/9/25 2.3225% 3 month USD- (94,672) LIBOR-BBA 6,734,400 (44,664) 10/28/25 3 month USD- 2.055% (46,870) LIBOR-BBA 3,367,200 42,908 10/28/25 2.235% 3 month USD- (12,181) LIBOR-BBA 13,468,800 (97,153) 10/28/25 3 month USD- 2.0775% (73,472) LIBOR-BBA 6,734,400 93,519 10/28/25 2.2625% 3 month USD- (33,826) LIBOR-BBA 6,734,400 (43,863) 10/29/25 3 month USD- 2.12% (5,174) LIBOR-BBA 3,367,200 43,729 10/29/25 2.31% 3 month USD- (34,960) LIBOR-BBA 10,101,600 (63,776) 10/27/25 3 month USD- 2.07125% (51,224) LIBOR-BBA 5,050,800 63,573 10/27/25 2.25% 3 month USD- (26,402) LIBOR-BBA 276,632,000 E 1,407,996 12/16/17 1.25% 3 month USD- (417,221) LIBOR-BBA 20,289,000 E 122,931 12/16/25 2.35% 3 month USD- (358,284) LIBOR-BBA 5,050,800 41,855 9/29/25 2.235% 3 month USD- (50,488) LIBOR-BBA Absolute Return 700 Fund 57 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,683,600 $33,615 9/29/45 2.703% 3 month USD- $(33,160) LIBOR-BBA 96,736,000 E 101,858 12/16/20 1.70% 3 month USD- (603,638) LIBOR-BBA 23,255,000 E 25,197 12/16/45 3 month USD- 2.70% 810,332 LIBOR-BBA 7,154,000 (94) 9/29/25 2.162% 3 month USD- (82,400) LIBOR-BBA 3,639,000 (48) 9/30/25 2.07% 3 month USD- (10,802) LIBOR-BBA 3,041,000 (40) 10/28/25 2.013% 3 month USD- 12,796 LIBOR-BBA 1,010,200 (13) 10/28/25 2.044% 3 month USD- 1,348 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 2,542,788 $— 5/31/16 (3 month USD- A basket $19,932,073 LIBOR-BBA plus (MLTRFCF6) of 0.10%) common stocks units 63,936 — 5/31/16 3 month USD- Russell 1000 Total (19,054,328) LIBOR-BBA minus Return Index 7 bp units 1,672 — 5/31/16 3 month USD- Russell 1000 Total (498,293) LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $275,054 — 1/12/40 5.00% (1 month Synthetic MBX Index 693 USD-LIBOR) 5.00% 30 year Fannie Mae pools 605,890 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,265 USD-LIBOR) 4.00% 30 year Fannie Mae pools 970,460 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,690) USD-LIBOR 6.50% 30 year Fannie Mae pools 889,538 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,240 USD-LIBOR) 5.00% 30 year Fannie Mae pools 826,771 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,340 USD-LIBOR) 5.00% 30 year Fannie Mae pools 58 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $2,242,040 $— 1/12/41 4.00% (1 month Synthetic TRS Index $5,033 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,465,058 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,292) USD-LIBOR 6.50% 30 year Fannie Mae pools 472,906 — 1/12/40 4.00% (1 month Synthetic MBX Index 352 USD-LIBOR) 4.00% 30 year Fannie Mae pools 325,757 — 1/12/41 5.00% (1 month Synthetic MBX Index 922 USD-LIBOR) 5.00% 30 year Fannie Mae pools 211,373 — 1/12/39 6.00% (1 month Synthetic TRS Index 334 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,171,234 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,780) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,722,025 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,705 USD-LIBOR) 5.00% 30 year Fannie Mae pools 836,459 — 1/12/40 4.00% (1 month Synthetic MBX Index 623 USD-LIBOR) 4.00% 30 year Fannie Mae pools 97,678 — 1/12/40 4.00% (1 month Synthetic TRS Index 219 USD-LIBOR) 4.00% 30 year Fannie Mae pools 29,056 — 1/12/38 6.50% (1 month Synthetic TRS Index 72 USD-LIBOR) 6.50% 30 year Fannie Mae pools 187,310 — 1/12/41 5.00% (1 month Synthetic MBX Index 530 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,954,541 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,532 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,702,608 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,446) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,097,115 — 1/12/40 4.00% (1 month Synthetic MBX Index 2,308 USD-LIBOR) 4.00% 30 year Fannie Mae pools 916,427 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,595) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,872,135 — 1/12/40 4.50% (1 month Synthetic MBX Index 5,665 USD-LIBOR) 4.50% 30 year Fannie Mae pools Absolute Return 700 Fund 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $3,228,152 $— 1/12/40 4.50% (1 month Synthetic MBX Index $3,754 USD-LIBOR) 4.50% 30 year Fannie Mae pools 248,178 — 1/12/40 5.00% (1 month Synthetic MBX Index 625 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,879 — 1/12/40 4.50% (1 month Synthetic MBX Index 8 USD-LIBOR) 4.50% 30 year Fannie Mae pools 9,624,162 — 1/12/41 5.00% (1 month Synthetic MBX Index 27,242 USD-LIBOR) 5.00% 30 year Fannie Mae pools 240,808 — 1/12/40 5.00% (1 month Synthetic MBX Index 606 USD-LIBOR) 5.00% 30 year Fannie Mae pools 781,380 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,968 USD-LIBOR) 5.00% 30 year Fannie Mae pools 566,365 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,426 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,799,674 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,874) USD-LIBOR 6.50% 30 year Fannie Mae pools 970,927 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (2,651) USD-LIBOR 6.00% 30 year Fannie Mae pools 408,207 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,199) USD-LIBOR 5.50% 30 year Fannie Mae pools 204,104 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (600) USD-LIBOR 5.50% 30 year Fannie Mae pools 204,104 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (600) USD-LIBOR 5.50% 30 year Fannie Mae pools 409,605 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,203) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,063,903 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (3,125) USD-LIBOR 5.50% 30 year Fannie Mae pools 409,605 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,203) USD-LIBOR 5.50% 30 year Fannie Mae pools 873,344 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,466 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 60 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $553,638 $— 1/12/41 5.00% (1 month Synthetic TRS Index $929 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 686,865 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,693 USD-LIBOR) 6.50% 30 year Fannie Mae pools 817,873 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,403) USD-LIBOR 5.50% 30 year Fannie Mae pools 923,847 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (1,983) USD-LIBOR 5.00% 30 year Fannie Mae pools 608,295 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,059) USD-LIBOR 6.50% 30 year Fannie Mae pools 320,219 — 1/12/41 5.00% (1 month Synthetic MBX Index 906 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,886,008 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,284) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,415,046 (9,065) 1/12/43 (3.50%) 1 month Synthetic TRS Index (5,526) USD-LIBOR 3.50% 30 year Fannie Mae pools Citibank, N.A. 1,090,308 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,086 USD-LIBOR) 5.00% 30 year Fannie Mae pools 516,976 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,463 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 590 — 12/17/15 (3 month USD- A basket 2,968,752 LIBOR-BBA plus (CGPUTQL2) of 0.42%) common stocks baskets 636,371 — 11/10/15 3 month USD- A basket (1,041,219) LIBOR-BBA minus (CGPUTS39) of 0.45% common stocks units 106,667 — 3/18/16 3 month USD- MSCI Emerging (869,192) LIBOR-BBA minus Markets TR Net USD 0.15% units 48,917 — 10/17/16 3 month USD- MSCI Emerging 362,763 LIBOR-BBA minus Markets TR Net USD 0.30% units 12,794 — 12/17/15 3 month USD- Russell 1000 Total (2,960,151) LIBOR-BBA plus Return Index 0.15% units 790 — 12/17/15 3 month USD- Russell 1000 Total (182,783) LIBOR-BBA plus Return Index 0.15% Absolute Return 700 Fund61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $651,514 $— 1/12/41 5.00% (1 month Synthetic MBX Index $1,844 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,669,611 — 1/12/41 5.00% (1 month Synthetic TRS Index 2,802 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,726,186 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (3,705) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,438,868 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (3,088) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,492,178 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,861 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 954,508 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,143 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,889,001 — 1/12/44 3.50% (1 month Synthetic TRS Index 2,561 USD-LIBOR) 3.50% 30 year Fannie Mae pools 896,855 — 1/12/44 3.50% (1 month Synthetic TRS Index 1,216 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,024,934 — 1/12/43 3.50% (1 month Synthetic TRS Index 4,644 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,830,092 — 1/12/43 3.50% (1 month Synthetic TRS Index 6,490 USD-LIBOR) 3.50% 30 year Fannie Mae pools 129,066 — 1/12/43 3.50% (1 month Synthetic TRS Index 296 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,106,935 — 1/12/41 4.00% (1 month Synthetic TRS Index 4,730 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,316,432 39,478 1/12/45 4.00% (1 month Synthetic TRS Index 49,307 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,545,781 32,672 1/12/45 4.00% (1 month Synthetic TRS Index 39,747 USD-LIBOR) 4.00% 30 year Fannie Mae pools 62 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 547,558 $— 8/8/16 3 month USD- A basket $3,385,409 LIBOR-BBA minus (DBCTPS9P) of 0.45% common stocks baskets 547,558 — 8/8/16 (3 month USD- A basket (2,144,182) LIBOR-BBA plus (DBCTPL9P) of 0.31%) common stocks Goldman Sachs International $738,827 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,821 USD-LIBOR) 6.50% 30 year Fannie Mae pools 569,951 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,405 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,837,105 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,901 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,028,007 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,533 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,504,126 — 1/12/42 4.00% (1 month Synthetic TRS Index 3,141 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,504,126 — 1/12/42 4.00% (1 month Synthetic TRS Index 3,141 USD-LIBOR) 4.00% 30 year Fannie Mae pools 755,834 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,316) USD-LIBOR 6.50% 30 year Fannie Mae pools 283,971 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (494) USD-LIBOR 6.50% 30 year Fannie Mae pools 291,129 — 1/12/40 4.00% (1 month Synthetic TRS Index 654 USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,062 — 1/12/39 6.00% (1 month Synthetic TRS Index 13 USD-LIBOR) 6.00% 30 year Fannie Mae pools 711,430 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,123 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,035,412 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,803) USD-LIBOR 6.50% 30 year Fannie Mae pools 53,719 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (94) USD-LIBOR 6.50% 30 year Fannie Mae pools Absolute Return 700 Fund 63 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $143,209 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(249) USD-LIBOR 6.50% 30 year Fannie Mae pools 18,890 — 1/12/38 6.50% (1 month Synthetic TRS Index 47 USD-LIBOR) 6.50% 30 year Fannie Mae pools 809,679 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,995 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,455,797 — 1/12/42 4.00% (1 month Synthetic TRS Index 5,128 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,275,179 — 1/12/42 4.00% (1 month Synthetic TRS Index 4,751 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,334,735 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,107 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,126,431 — 1/12/41 4.50% (1 month Synthetic TRS Index 2,826 USD-LIBOR) 4.50% 30 year Fannie Mae pools 156,862 — 1/12/41 4.00% (1 month Synthetic TRS Index 352 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,501,161 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (5,368) USD-LIBOR 5.00% 30 year Fannie Mae pools 6,869,929 — 1/12/43 3.50% (1 month Synthetic TRS Index 15,755 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,444,885 — 1/12/44 3.50% (1 month Synthetic TRS Index 4,670 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,909,021 — 1/12/44 3.50% (1 month Synthetic TRS Index 2,588 USD-LIBOR) 3.50% 30 year Fannie Mae pools 72,698,717 — 10/5/25 (1.7211%) USA Non Revised 344,881 Consumer Price Index-Urban (CPI-U) 62,531,283 — 10/6/25 (1.72%) USA Non Revised 305,966 Consumer Price Index-Urban (CPI-U) 4,510,807 — 1/12/45 4.00% (1 month Synthetic TRS Index 8,012 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,536,707 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (10,404) USD-LIBOR 3.50% 30 year Fannie Mae pools 64 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. baskets 2,079,410 $— 12/15/20 (1 month USD- A basket $574,562 LIBOR-BBA plus (GSCBPUR1) of 0.44%) common stocks units 1,196,043 — 12/15/20 (0.45%) Goldman Sachs (520,781) Volatility Carry US Scaled 3x Excess Return Strategy JPMorgan Chase Bank N.A. $1,073,470 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,410 USD-LIBOR) 4.00% 30 year Fannie Mae pools 328,814 — 1/12/41 4.00% (1 month Synthetic TRS Index 738 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,604,542 — 1/12/41 4.00% (1 month Synthetic TRS Index 5,847 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,501,487 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (5,369) USD-LIBOR 5.00% 30 year Fannie Mae pools baskets 2,006,155 — 10/28/16 3 month USD- A basket 1,426,577 LIBOR-BBA minus (JPCMPTSH) of 0.44% common stocks UBS AG units 342,704 — 8/19/15 1 month USD- MSCI Emerging 2,830,649 LIBOR-BBA minus Markets TR Net USD 0.25% Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $4,785 $70,000 5/11/63 300 bp $3,881 Index CMBX NA BBB– BBB–/P 9,522 158,000 5/11/63 300 bp 7,481 Index CMBX NA BBB– BBB–/P 19,446 315,000 5/11/63 300 bp 15,378 Index CMBX NA BBB– BBB–/P 18,582 326,000 5/11/63 300 bp 14,371 Index Absolute Return 700 Fund 65 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC CMBX NA BBB– BBB–/P $31,595 $285,000 5/11/63 300 bp $27,914 Index CMBX NA BBB– BBB–/P 4,351 774,000 1/17/47 300 bp (22,365) Index Credit Suisse International CMBX NA BB Index — (150,100) 8,504,000 5/11/63 (500 bp) (13,800) CMBX NA BBB– BBB–/P 38,390 2,652,000 5/11/63 300 bp 4,135 Index CMBX NA BBB– BBB–/P 87,247 6,643,000 5/11/63 300 bp 1,442 Index CMBX NA BBB– BBB–/P 626,092 57,152,000 5/11/63 300 bp (112,122) Index CMBX NA BBB– BBB–/P 49,453 851,000 1/17/47 300 bp 20,079 Index CMBX NA BBB– BBB–/P 41,173 1,023,000 1/17/47 300 bp 5,863 Index CMBX NA BBB– BBB–/P 89,707 1,528,000 1/17/47 300 bp 36,966 Index CMBX NA BBB– BBB–/P 339,954 9,911,000 1/17/47 300 bp (2,141) Index CMBX NA BBB– BBB–/P 2,443,449 68,652,000 1/17/47 300 bp 73,811 Index Goldman Sachs International CMBX NA BBB– BBB–/P 5,113 1,961,000 5/11/63 300 bp (20,216) Index CMBX NA BBB– BBB–/P (13,031) 2,855,000 5/11/63 300 bp (49,909) Index CMBX NA BBB– BBB–/P 2,551 715,000 1/17/47 300 bp (22,128) Index CMBX NA BBB– BBB–/P 2,562 718,000 1/17/47 300 bp (22,221) Index CMBX NA BBB– BBB–/P 6,292 1,472,000 1/17/47 300 bp (44,516) Index CMBX NA BBB– BBB–/P 5,248 1,472,000 1/17/47 300 bp (45,561) Index CMBX NA BBB– BBB–/P 5,248 1,472,000 1/17/47 300 bp (45,561) Index CMBX NA BBB– BBB–/P 12,449 1,599,000 1/17/47 300 bp (42,744) Index CMBX NA BBB– BBB–/P 17,229 1,730,000 1/17/47 300 bp (42,485) Index CMBX NA BBB– BBB–/P 11,227 2,862,000 1/17/47 300 bp (87,559) Index CMBX NA BBB– BBB–/P 3,249 3,008,000 1/17/47 300 bp (100,577) Index 66 Absolute Return 700 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB– BBB–/P $162,227 $6,016,000 1/17/47 300 bp $(45,425) Index CMBX NA BB Index — (16,690) 1,951,000 5/11/63 (500 bp) 14,582 CMBX NA BB Index — 6,816 665,000 5/11/63 (500 bp) 17,475 CMBX NA BB Index — 775 638,000 5/11/63 (500 bp) 11,000 CMBX NA BB Index — 10,419 619,000 5/11/63 (500 bp) 20,340 CMBX NA BB Index — (2,216) 209,000 5/11/63 (500 bp) 1,134 CMBX NA BB Index — (1,441) 150,000 5/11/63 (500 bp) 964 CMBX NA BB Index — 2,419 107,000 5/11/63 (500 bp) 4,134 CMBX NA BB Index — (1,180) 592,000 1/17/47 (500 bp) 20,681 CMBX NA BBB– — (13,825) 1,523,000 5/11/63 (300 bp) 5,848 Index CMBX NA BBB– BBB–/P (136) 51,000 5/11/63 300 bp (795) Index CMBX NA BBB– BBB–/P (1,407) 129,000 5/11/63 300 bp (3,076) Index CMBX NA BBB– BBB–/P (2,072) 258,000 5/11/63 300 bp (5,405) Index CMBX NA BBB– BBB–/P (2,423) 259,000 5/11/63 300 bp (5,769) Index CMBX NA BBB– BBB–/P (2,598) 259,000 5/11/63 300 bp (5,943) Index CMBX NA BBB– BBB–/P (2,598) 259,000 5/11/63 300 bp (5,943) Index CMBX NA BBB– BBB–/P (1,043) 260,000 5/11/63 300 bp (4,402) Index CMBX NA BBB– BBB–/P 1,557 261,000 5/11/63 300 bp (1,814) Index CMBX NA BBB– BBB–/P (4,582) 275,000 5/11/63 300 bp (8,134) Index CMBX NA BBB– BBB–/P 4,501 394,000 5/11/63 300 bp (588) Index CMBX NA BBB– BBB–/P 17,485 584,000 1/17/47 300 bp (2,673) Index CMBX NA BBB– BBB–/P 21,796 1,034,000 1/17/47 300 bp (13,894) Index CMBX NA BBB– BBB–/P 46,148 1,523,000 1/17/47 300 bp (6,421) Index CMBX NA BBB– BBB–/P 11,822 1,535,000 1/17/47 300 bp (41,161) Index CMBX NA BBB– BBB–/P 67,933 2,132,000 1/17/47 300 bp (5,656) Index CMBX NA BBB– BBB–/P 30,674 3,984,000 1/17/47 300 bp (106,841) Index Absolute Return 700 Fund 67 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Securities LLC CMBX NA BBB– — $(48,754) $2,032,000 5/11/63 (300 bp) $(22,507) Index CMBX NA BBB– — (26,179) 1,016,000 5/11/63 (300 bp) (13,056) Index CMBX NA BBB– BBB–/P 56,214 1,016,000 1/17/47 300 bp 21,145 Index CMBX NA BBB– BBB–/P 107,172 2,032,000 1/17/47 300 bp 37,034 Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 25 B+/P $329,390 $398,355,000 12/20/20 500 bp $14,737,672 Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 68 Absolute Return 700 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $11,703,291 $6,495,095 $—­ Capital goods 35,819,998 1,058,025 —­ Communication services 12,627,238 9,115,779 —­ Conglomerates —­ 2,543,095 —­ Consumer cyclicals 58,786,934 13,783,594 —­ Consumer staples 54,562,610 11,584,852 —­ Energy 29,720,301 2,674,962 —­ Financials 82,780,810 41,737,937 —­ Health care 61,573,100 2,703,041 —­ Technology 84,750,289 17,306,291 —­ Transportation 9,467,931 6,784,148 —­ Utilities and power 14,294,199 8,385,898 —­ Total common stocks —­ Asset-backed securities $—­ $—­ $6,477,000 Commodity linked notes —­ 111,020,236 —­ Corporate bonds and notes —­ 161,129,978 —­ Foreign government and agency bonds and notes — 14,067,902 — Investment companies 100,333,013 —­ —­ Mortgage-backed securities —­ 173,270,480 14,343,168 Purchased options outstanding —­ 6,776,525 —­ Purchased swap options outstanding —­ 554,564 —­ Senior loans —­ 48,569,055 —­ U.S. government and agency mortgage obligations —­ 531,282,043 —­ Warrants —­ 20,879,295 —­ Short-term investments 117,634,967 64,880,181 —­ Totals by level Absolute Return 700 Fund69 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $779,655 $—­ Futures contracts (8,799,344) —­ —­ Written options outstanding —­ (710,413) —­ Written swap options outstanding —­ (1,876,998) —­ Forward premium swap option contracts —­ (41,998) —­ TBA sale commitments —­ (255,732,272) —­ Interest rate swap contracts —­ (2,779,338) —­ Total return swap contracts —­ 4,994,819 —­ Credit default contracts —­ 9,667,935 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued appreciation/ Proceeds transfers transfers Balance Investments as of discounts/ Realized (deprecia- Cost of from into out of as of in securities: 10/31/14 premiums gain/(loss) tion) # purchases sales Level 3† Level 3† 10/31/15 Asset-backed securities $—­ $—­ $—­ $—­ $6,477,000 $—­ $—­ $—­ $6,477,000 Mortgage- backed securities $—­ (454,488) —­ (58,113) 14,139,151 —­ 716,618 —­ $14,343,168 Totals $—­ $—­ $(58,113) $20,616,151 $—­ $—­ † Transfers during the reporting period are accounted for using the end of period market value and include valuations provided by a single broker quote. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. # Includes $58,113 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. During the reporting period, transfers between level 1 and level 2 within the fair value hierarchy, if any, (other certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 70 Absolute Return 700 Fund Statement of assets and liabilities 10/31/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,849,986,481) $1,835,682,858 Affiliated issuers (identified cost $115,794,967) (Notes 1 and 5) 115,794,967 Cash 127,912 Foreign currency (cost $965,743) (Note 1) 739,010 Dividends, interest and other receivables 8,318,893 Receivable for shares of the fund sold 8,306,492 Receivable for investments sold 18,175,111 Receivable for sales of delayed delivery securities (Note 1) 81,349,258 Receivable for variation margin (Note 1) 2,242,872 Unrealized appreciation on forward premium swap option contracts (Note 1) 84,208 Unrealized appreciation on forward currency contracts (Note 1) 1,889,236 Unrealized appreciation on OTC swap contracts (Note 1) 32,773,894 Premium paid on OTC swap contracts (Note 1) 299,340 Prepaid assets 40,584 Total assets LIABILITIES Payable for investments purchased 12,807,118 Payable for purchases of delayed delivery securities (Note 1) 356,203,712 Payable for shares of the fund repurchased 1,337,253 Payable for compensation of Manager (Note 2) 933,730 Payable for custodian fees (Note 2) 93,290 Payable for investor servicing fees (Note 2) 278,972 Payable for Trustee compensation and expenses (Note 2) 89,916 Payable for administrative services (Note 2) 4,770 Payable for distribution fees (Note 2) 294,751 Payable for variation margin (Note 1) 475,837 Unrealized depreciation on OTC swap contracts (Note 1) 28,323,740 Premium received on OTC swap contracts (Note 1) 4,495,022 Unrealized depreciation on forward currency contracts (Note 1) 1,109,581 Unrealized depreciation on forward premium swap option contracts (Note 1) 126,206 Written options outstanding, at value (premiums $3,146,220) (Notes 1 and 3) 2,587,411 TBA sale commitments, at value (proceeds receivable $256,973,555) (Note 1) 255,732,272 Collateral on certain derivative contracts, at value (Note 1) 1,840,000 Other accrued expenses 293,970 Total liabilities Net assets (Continued on next page) Absolute Return 700 Fund 71 Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,352,270,169 Undistributed net investment income (Note 1) 68,190,173 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 20,994,052 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (2,657,310) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($424,484,444 divided by 34,102,706 shares) $12.45 Offering price per class A share (100/94.25 of $12.45)* $13.21 Net asset value and offering price per class B share ($30,904,966 divided by 2,540,858 shares)** $12.16 Net asset value and offering price per class C share ($210,618,940 divided by 17,326,886 shares)** $12.16 Net asset value and redemption price per class M share ($7,146,222 divided by 583,602 shares) $12.25 Offering price per class M share (100/96.50 of $12.25)* $12.69 Net asset value, offering price and redemption price per class R share ($1,564,385 divided by 127,123 shares) $12.31 Net asset value, offering price and redemption price per class R5 share ($11,710 divided by 936 shares) $12.51 Net asset value, offering price and redemption price per class R6 share ($8,236,761 divided by 658,321 shares) $12.51 Net asset value, offering price and redemption price per class Y share ($755,829,656 divided by 60,592,573 shares) $12.47 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 72 Absolute Return 700 Fund Statement of operations Year ended 10/31/15 INVESTMENT INCOME Interest (including interest income of $173,744 from investments in affiliated issuers) (Note 5) $21,374,829 Dividends (net of foreign tax of $441,324) 14,540,128 Total investment income EXPENSES Compensation of Manager (Note 2) 10,162,548 Investor servicing fees (Note 2) 1,605,942 Custodian fees (Note 2) 193,580 Trustee compensation and expenses (Note 2) 59,506 Distribution fees (Note 2) 3,118,746 Administrative services (Note 2) 32,582 Other 590,555 Total expenses Expense reduction (Note 2) (33,492) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 37,612,031 Net realized gain on swap contracts (Note 1) 38,856,755 Net realized gain on futures contracts (Note 1) 19,581,115 Net realized gain on foreign currency transactions (Note 1) 11,394,313 Net realized loss on written options (Notes 1 and 3) (1,778,639) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (5,436,420) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (75,524,824) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 73 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/15 Year ended 10/31/14 Operations: Net investment income $20,184,990 $16,910,148 Net realized gain on investments and foreign currency transactions 105,665,575 39,633,447 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (80,961,244) 451,455 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (4,757,439) (3,999,508) Class B (215,484) (127,876) Class C (1,330,345) (660,606) Class M (55,120) (30,942) Class R (23,421) (18,601) Class R5 (197) (147) Class R6 (122,131) (95,842) Class Y (10,035,024) (6,740,179) From net realized long-term gain on investments Class A (14,604,207) — Class B (1,295,170) — Class C (7,440,380) — Class M (238,433) — Class R (84,957) — Class R5 (502) — Class R6 (303,202) — Class Y (25,810,809) — Increase from capital share transactions (Note 4) 364,116,512 50,609,801 Total increase in net assets NET ASSETS Beginning of year 1,096,108,072 1,000,176,922 End of year (including undistributed net investment income of $68,190,173 and distributions in excess of net investment income of $16,422,869, respectively) The accompanying notes are an integral part of these financial statements. 74 Absolute Return 700 Fund This page left blank intentionally. Absolute Return 700 Fund75 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions fees end of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ October 31, 2015­ $12.71­ .20­ .30­ .50­ (.19) (.57) —­ $12.45­ 4.04­ $424,484­ 1.26­ 1.60­ 563­ e October 31, 2014­ 12.17­ .20­ .48­ .68­ (.14) —­ —­ 12.71­ 5.65­ 328,250­ 1.24­ 1.63­ 313­ e October 31, 2013­ 11.78­ .24­ .16­ .40­ (.01) —­ —­ 12.17­ 3.42­ 346,385­ 1.25­ 2.04­ 199 f October 31, 2012­ 11.35­ .21­ .66­ .87­ (.44) —­ —­ 11.78­ 7.97­ 331,370­ 1.33­ d 1.82­ d 164 f October 31, 2011­ 11.45­ .33­ (.04) .29­ (.34) (.05) —­ 11.35­ 2.55­ 364,714­ 1.37 ­ d 2.86­ d 174 f Class B­ October 31, 2015­ $12.44­ .10­ .29­ .39­ (.10) (.57) —­ $12.16­ 3.18­ $30,905­ 2.01­ .85­ 563­ e October 31, 2014­ 11.91­ .11­ .47­ .58­ (.05) —­ —­ 12.44­ 4.92­ 28,072­ 1.99­ .88­ 313­ e October 31, 2013­ 11.60­ .15­ .16­ .31­ —­ —­ —­ —­ 11.91­ 2.67­ 28,175­ 2.00­ 1.29­ 199 f October 31, 2012­ 11.19­ .12­ .65­ .77­ (.36) —­ —­ 11.60­ 7.13­ 26,015­ 2.08­ d 1.06­ d 164 f October 31, 2011­ 11.31­ .24­ (.03) .21­ (.28) (.05) —­ 11.19­ 1.84­ 22,984­ 2.12­ d 2.14­ d 174 f Class C­ October 31, 2015­ $12.44­ .10­ .29­ .39­ (.10) (.57) —­ $12.16­ 3.24­ $210,619­ 2.01­ .85­ 563­ e October 31, 2014­ 11.91­ .11­ .47­ .58­ (.05) —­ —­ 12.44­ 4.91­ 160,682­ 1.99­ .88­ 313­ e October 31, 2013­ 11.60­ .15­ .16­ .31­ —­ —­ —­ —­ 11.91­ 2.67­ 148,531­ 2.00­ 1.29­ 199 f October 31, 2012­ 11.19­ .12­ .65­ .77­ (.36) —­ —­ 11.60­ 7.16­ 138,619­ 2.08­ d 1.06­ d 164 f October 31, 2011­ 11.31­ .24­ (.04) .20­ (.27) (.05) —­ 11.19­ 1.79­ 132,156­ 2.12­ d 2.12­ d 174 f Class M­ October 31, 2015­ $12.52­ .14­ .29­ .43­ (.13) (.57) —­ $12.25­ 3.55­ $7,146­ 1.76­ 1.10­ 563 ­ e October 31, 2014­ 11.99­ .14­ .47­ .61­ (.08) —­ —­ 12.52­ 5.12­ 5,286­ 1.74­ 1.12­ 313 ­ e October 31, 2013­ 11.65­ .18­ .16­ .34­ —­ —­ —­ —­ 11.99­ 2.92­ 4,535­ 1.75­ 1.53­ 199 f October 31, 2012­ 11.23­ .15­ .65­ .80­ (.38) —­ —­ 11.65­ 7.40­ 4,105­ 1.83­ d 1.31­ d 164 f October 31, 2011­ 11.32­ .27­ (.03) .24­ (.28) (.05) —­ 11.23­ 2.12­ 3,830­ 1.87­ d 2.34­ d 174 f Class R­ October 31, 2015­ $12.57­ .17­ .30­ .47­ (.16) (.57) —­ $12.31­ 3.84­ $1,564­ 1.51­ 1.34­ 563­ e October 31, 2014­ 12.04­ .17­ .48­ .65­ (.12) —­ —­ 12.57­ 5.40­ 1,848­ 1.49­ 1.39­ 313­ e October 31, 2013­ 11.68­ .21­ .15­ .36­ —­ g —­ — f —­ 12.04­ 3.11­ 2,005­ 1.50­ 1.77­ 199 f October 31, 2012­ 11.25­ .17­ .67­ .84­ (.41) —­ —­ 11.68­ 7.77­ 1,235­ 1.58­ d 1.52­ d 164 f October 31, 2011­ 11.37­ .30­ (.05) .25­ (.32) (.05) —­ 11.25­ 2.26­ 643­ 1.62­ d 2.60­ d 174 f Class R5­ October 31, 2015­ $12.78­ .24­ .28­ .52­ (.22) (.57) —­ $12.51­ 4.25­ $12­ 1.01­ 1.86­ 563 ­ e October 31, 2014­ 12.22­ .24­ .49­ .73­ (.17) —­ —­ 12.78­ 6.03­ 11­ .96­ 1.90­ 313­ e October 31, 2013­ 11.81­ .28­ .15­ .43­ (.02) —­ —­ 12.22­ 3.66­ 11­ 1.02­ 2.29­ 199 f October 31, 2012† 11.56­ .07­ .18­ .25­ —­ —­ —­ —­ 11.81­ * 10­ .34* d .54* d 164 f Class R6­ October 31, 2015­ $12.77­ .24­ .30­ .54­ (.23) (.57) —­ $12.51­ 4.39­ $8,237­ .93­ 1.93­ 563­ e October 31, 2014­ 12.23­ .24­ .48­ .72­ (.18) —­ —­ 12.77­ 5.97­ 6,678­ .91­ 1.96­ 313­ e October 31, 2013­ 11.81­ .25­ .20­ .45­ (.03) —­ —­ 12.23­ 3.79­ 6,500­ .92­ 2.09­ 199 f October 31, 2012† 11.56­ .07­ .18­ .25­ —­ —­ —­ —­ 11.81­ * 10­ .31* d .58* d 164 f Class Y­ October 31, 2015­ $12.74­ .23­ .29­ .52­ (.22) (.57) —­ $12.47­ 4.25­ $755,830­ 1.01­ 1.85­ 563­ e October 31, 2014­ 12.20­ .23­ .49­ .72­ (.18) —­ —­ 12.74­ 5.93­ 565,281­ .99­ 1.88­ 313­ e October 31, 2013­ 11.81­ .27­ .16­ .43­ (.04) —­ —­ 12.20­ 3.67­ 464,035­ 1.00­ 2.27­ 199 f October 31, 2012­ 11.37­ .23­ .67­ .90­ (.46) —­ —­ 11.81­ 8.31­ 283,356­ 1.08­ d 2.04­ d 164 f October 31, 2011­ 11.47­ .36­ (.05) .31­ (.36) (.05) —­ 11.37­ 2.75­ 195,030­ 1.12­ d 3.13­ d 174 f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 76 Absolute Return 700 Fund Absolute Return 700 Fund 77 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/12 10/31/11 Class A 0.05% 0.08% Class B 0.05 0.08 Class C 0.05 0.08 Class M 0.05 0.08 Class R 0.05 0.08 Class R5 — N/A Class R6 — N/A Class Y 0.05 0.08 e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 463% October 31, 2012 487 October 31, 2011 407 g Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 78 Absolute Return 700 Fund Notes to financial statements 10/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2014 through October 31, 2015. Putnam Absolute Return 700 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 700 basis points (or 7.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, equities or equity-like investments. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. Putnam Management typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Effective November 1, 2015, ClassM shares will no longer pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of Absolute Return 700 Fund79 increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably 80 Absolute Return 700 Fund available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securi -ties receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to enhance the return on a security owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Absolute Return 700 Fund81 Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates, for hedging treasury term structure risk, for yield curve positioning and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, for hedging term structure risk, for yield curve positioning, for gaining exposure to rates in various countries and to hedge prepayment risk. . An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the 82 Absolute Return 700 Fund fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other Absolute Return 700 Fund83 resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $4,849,455 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. 84 Absolute Return 700 Fund At the close of the reporting period, the fund had a net liability position of $3,809,785 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $15,326,494 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015, the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and a substantially similar unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from realized gains and losses on certain futures contracts, from unrealized gains and losses on certain futures contracts, income on swap contracts and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $80,967,213 to increase undistributed net investment income, $210,565 to increase paid-in capital and $81,177,778 to decrease accumulated net realized gain. Absolute Return 700 Fund 85 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $60,162,200 Unrealized depreciation (76,987,460) Net unrealized depreciation (16,825,260) Undistributed ordinary income 87,992,049 Undistributed long-term gain 14,036,165 Cost for federal income tax purposes $1,968,300,368 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.030% of the first $5 billion, 0.830% of the next $50 billion, 0.980% of the next $5 billion, 0.810% of the next $50 billion, 0.930% of the next $10 billion, 0.800% of the next $100 billion and 0.880% of the next $10 billion, 0.795% of any excess thereafter. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 7.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.28%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.867% of the fund’s average net assets before a decrease of $734,038 (0.058% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to limit the fund’s total expenses through February 28, 2017, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plans) would exceed an annual rate of 1.10% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Effective November 1, 2015, Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through February 28, 2017, to the extent that the total expenses of the fund (before any applicable performance-based upward or downward adjustment to the fund’s management fee 86 Absolute Return 700 Fund and excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investor servicing fees, investment-related expenses, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.97% of the fund’s average net assets. Putnam Management has also contractually agreed, through February 28, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $473,684 ClassR5 14 ClassB 38,094 ClassR6 3,633 ClassC 236,901 ClassY 843,389 ClassM 7,833 Total ClassR 2,394 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $4,485 under the expense offset arrangements and by $29,007 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $870, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Absolute Return 700 Fund 87 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $922,463 ClassM 45,748 ClassB 296,611 ClassR 9,339 ClassC 1,844,585 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $206,322 and $2,340 from the sale of classA and classM shares, respectively, and received $19,284 and $10,476 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $671 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $7,589,876,894 $6,940,315,635 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $110,319,300 $2,533,025 $87,635,997 $961,558 Options opened 1,019,228,320 6,121,905 163,542,701 11,196,147 Options exercised (113,622,300) (1,115,162) — — Options expired (174,223,525) (1,135,766) (126,731,275) (6,657,444) Options closed (481,997,895) (3,632,871) (115,261,809) (5,125,172) Written options outstanding at the end of the reporting period $359,703,900 $2,771,131 $9,185,614 $375,089 88 Absolute Return 700 Fund Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/15 Year ended 10/31/14 ClassA Shares Amount Shares Amount Shares sold 14,651,151 $182,222,249 6,653,561 $82,804,806 Shares issued in connection with reinvestment of distributions 1,467,086 17,883,782 299,439 3,641,187 16,118,237 200,106,031 6,953,000 86,445,993 Shares repurchased (7,843,842) (97,635,567) (9,595,180) (119,560,403) Net increase (decrease) Year ended 10/31/15 Year ended 10/31/14 ClassB Shares Amount Shares Amount Shares sold 442,256 $5,403,665 271,121 $3,307,619 Shares issued in connection with reinvestment of distributions 120,767 1,447,992 10,150 121,599 563,023 6,851,657 281,271 3,429,218 Shares repurchased (279,664) (3,418,487) (389,485) (4,754,786) Net increase (decrease) Year ended 10/31/15 Year ended 10/31/14 ClassC Shares Amount Shares Amount Shares sold 6,221,011 $75,762,490 3,297,436 $40,293,927 Shares issued in connection with reinvestment of distributions 643,103 7,704,376 47,345 567,189 6,864,114 83,466,866 3,344,781 40,861,116 Shares repurchased (2,458,918) (29,986,816) (2,895,365) (35,335,371) Net increase Year ended 10/31/15 Year ended 10/31/14 ClassM Shares Amount Shares Amount Shares sold 190,105 $2,330,574 113,895 $1,396,714 Shares issued in connection with reinvestment of distributions 23,860 287,513 2,463 29,630 213,965 2,618,087 116,358 1,426,344 Shares repurchased (52,508) (641,138) (72,443) (886,521) Net increase Year ended 10/31/15 Year ended 10/31/14 ClassR Shares Amount Shares Amount Shares sold 67,626 $831,699 39,691 $488,699 Shares issued in connection with reinvestment of distributions 8,972 108,378 1,542 18,601 76,598 940,077 41,233 507,300 Shares repurchased (96,445) (1,179,424) (60,755) (745,697) Net decrease Absolute Return 700 Fund 89 Year ended 10/31/15 Year ended 10/31/14 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 57 698 12 147 57 698 12 147 Shares repurchased — Net increase 57 12 Year ended 10/31/15 Year ended 10/31/14 ClassR6 Shares Amount Shares Amount Shares sold 221,045 $2,771,512 123,039 $1,536,117 Shares issued in connection with reinvestment of distributions 34,806 425,333 7,862 95,842 255,851 3,196,845 130,901 1,631,959 Shares repurchased (120,331) (1,507,936) (139,598) (1,736,634) Net increase (decrease) Year ended 10/31/15 Year ended 10/31/14 ClassY Shares Amount Shares Amount Shares sold 41,212,501 $513,819,058 18,967,042 $236,701,531 Shares issued in connection with reinvestment of distributions 2,564,915 31,266,314 470,609 5,722,600 43,777,416 545,085,372 19,437,651 242,424,131 Shares repurchased (27,560,325) (343,779,753) (13,103,798) (163,096,995) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 936 100.0% 11,710 ClassR6 938 0.1 11,734 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $— $74,967,046 $74,967,045 $6,970 $1 Putnam Short Term Investment Fund* 191,814,213 603,682,877 679,702,124 166,774 115,794,966 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. 90 Absolute Return 700 Fund Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $1,800,000 Purchased TBA commitment option contracts (contract amount) $17,200,000 Purchased swap option contracts (contract amount) $196,300,000 Written equity option contracts (contract amount) (Note 3) $1,600,000 Written TBA commitment option contracts (contract amount) (Note 3) $29,900,000 Written swap option contracts (contract amount) (Note 3) $201,200,000 Futures contracts (number of contracts) 5,000 Forward currency contracts (contract amount) $378,100,000 Centrally cleared interest rate swap contracts (notional) $724,000,000 OTC total return swap contracts (notional) $1,977,400,000 OTC credit default contracts (notional) $167,800,000 Centrally cleared credit default contracts (notional) $182,900,000 Warrants (number of warrants) 2,900,000 Absolute Return 700 Fund91 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $14,695,033* depreciation $5,027,098 Foreign exchange contracts Receivables 1,889,236 Payables 1,109,581 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 63,591,420* depreciation 41,298,458* Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 2,815,461* depreciation 6,111,311* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(12,221,884) $(12,221,884) Foreign exchange contracts — — — 11,159,416 — 11,159,416 Equity contracts (630,666) (9,652,862) 6,405,947 — 60,998,264 57,120,683 Interest rate contracts — (1,294,153) 13,175,168 — (9,919,625) 1,961,390 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $13,784,126 $13,784,126 Foreign exchange contracts — — — (4,349,479) — (4,349,479) Equity contracts (1,383,115) (1,253,885) (13,311,195) — (14,842,123) (30,790,318) Interest rate contracts — 684,311 2,288,751 — 901,431 3,874,493 Total 92 Absolute Return 700 Fund This page left blank intentionally. Absolute Return 700 Fund93 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N. A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $512,625 $— $— $— $— $— $— $— $— $— $— $— $— $512,625 OTC Total return swap contracts* # 19,932,073 79,995 — 3,336,064 49,491 3,385,409 1,290,372 — 1,435,572 — 2,830,649 — 32,339,625 OTC Credit default contracts* # — 136,300 — 111,081 — — 39,370 — 286,751 Centrally cleared credit default contracts § — — 474,656 — 474,656 Futures contracts § — 1,255,591 — 1,255,591 Forward currency contracts # 159,069 223,947 — 223,767 202,951 127,006 76,118 15,322 407,935 — — 198,742 135,333 — 119,046 1,889,236 Forward premium swap option contracts # 19,201 — — 1,323 — 63,684 — 84,208 Purchased swap options** # 197 — — 5,054 169,390 — 227,985 — 151,938 — 554,564 Purchased options** # — — — 3,903,680 — 2,872,845 — 6,776,525 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 403,881 — 403,881 OTC Total return swap contracts* # 19,552,621 41,987 — 5,053,345 6,793 2,144,182 540,509 — 5,369 — 27,344,806 OTC Credit default contracts* # 11,224 30,397 — — 3,687,432 — 1,192,838 — — 105,207 — 5,027,098 Centrally cleared credit default contracts § — Futures contracts § — 71,956 — 71,956 Forward currency contracts # 140,012 129,753 — 67,438 55,408 80,845 54,380 39,635 104,787 — — 117,649 144,802 83,126 91,746 1,109,581 Forward premium swap option contracts # 29,831 — — 4,133 — 92,242 — 126,206 Written swap options # 532 — — 2,972 178,679 — 257,815 — 1,437,000 — 1,876,998 Written options # — — — 549,949 — 160,464 — 710,413 Total Liabilities Total Financial and Derivative Net Assets $(3,370,180) Total collateral received (pledged)† ## $376,320 $— $— $(6,447,743) $(3,370,180) $960,000 $3,889,493 $— $(4,838,202) $— $— $— $— $959,962 $— Net amount $— $101,805 $583,400 $8,239,794 $— $327,388 $(4,229,479) $(24,313) $7,970,314 $(65,837) $1,183,635 $81,093 $(9,469) $1,787,561 $27,300 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 94 Absolute Return 700 Fund Absolute Return 700 Fund95 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $16,627,128 as a capital gain dividend with respect to the taxable year ended December 31, 2015, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 7.80% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 10.10%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $12,531,722 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 96 Absolute Return 700 Fund About the Trustees Independent Trustees Absolute Return 700 Fund 97 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 98 Absolute Return 700 Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Absolute Return 700 Fund 99 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 100 Absolute Return 700 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Investment Sub-Advisor George Putnam, III and Assistant Treasurer The Putnam Advisory Robert L. Reynolds Company, LLC W. Thomas Stephens Susan G. Malloy One Post Office Square Vice President and Boston, MA 02109 Officers Assistant Treasurer Robert L. Reynolds Marketing Services President James P. Pappas Putnam Retail Management Vice President One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Mark C. Trenchard Principal Executive Officer, and Vice President and Custodian Compliance Liaison BSA Compliance Officer State Street Bank and Trust Company Steven D. Krichmar Nancy E. Florek Vice President and Vice President, Director of Legal Counsel Principal Financial Officer Proxy Voting and Corporate Ropes & Gray LLP Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Independent Registered Vice President and Public Accounting Firm Chief Legal Officer PricewaterhouseCoopers LLP This report is for the information of shareholders of Putnam Absolute Return 700 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2015	$135,596	$ — $15,333	$ — October 31, 2014	$132,251	$ — $15,529	$ — For the fiscal years ended October 31, 2015 and October 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $876,320 and $591,703 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
